Exhibit 10.1

EXECUTION

LOAN AGREEMENT

between

U.S. BANK NATIONAL ASSOCIATION

and

PINNACLE FINANCIAL PARTNERS, INC.

Dated as of March 29, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

DEFINITIONS

     1     

1.1

  

Defined Terms

     1     

1.2

  

Certain UCC and Accounting Terms; Interpretations

     11     

1.3

  

Exhibits and Schedules Incorporated

     12   

2.

 

CREDIT FACILITY

     12     

2.1

  

The Loan

     12     

2.2

  

The Note

     12     

2.3

  

Payments and Maturity Date

     12     

2.4

  

Fees

     12     

2.5

  

The Closing

     13     

2.6

  

Interest Matters

     13     

2.7

  

Certain Provisions Regarding Taxes, Yield Protection and Illegality

     14     

2.8

  

Payments

     16   

3.

 

DISBURSEMENT

     17     

3.1

  

Initial and Subsequent Disbursement

     17     

3.2

  

Closing Deliveries

     17     

3.3

  

Conditions to All Disbursements; Renewals

     19   

4.

 

GENERAL REPRESENTATIONS AND WARRANTIES

     20     

4.1

  

Organization and Authority

     20     

4.2

  

No Impediment to Transactions

     21     

4.3

  

Purposes of the Loan

     21     

4.4

  

Financial Condition

     22     

4.5

  

Title to Properties

     23     

4.6

  

No Material Adverse Change

     24     

4.7

  

Legal Matters

     24     

4.8

  

Borrower Status

     27     

4.9

  

No Misstatement

     27     

4.10

  

Representations and Warranties Generally

     27   

5.

 

GENERAL COVENANTS, CONDITIONS AND AGREEMENTS

     28     

5.1

  

Compliance with Transaction Documents

     28     

5.2

  

Material Transactions

     28     

5.3

  

Subsidiary Bank Shares

     30     

5.4

  

Business Operations

     30     

5.5

  

Compliance with Laws

     31     

5.6

  

Lender Expenses

     33     

5.7

  

Inspection Rights

     33   

 

i



--------------------------------------------------------------------------------

6.

 

REPORTING

     34     

6.1

  

Annual

     34        6.2    Quarterly    34    

6.3

  

Compliance Certificate

     35     

6.4

  

Copies of Other Reports and Correspondence

     35     

6.5

  

Proceedings

     35     

6.6

  

Event of Default; Material Adverse Change

     35     

6.7

  

Issuance of Borrower Capital Instruments

     35     

6.8

  

Other Information Requested by Lender

     35     

6.9

  

Electronic Delivery of Reporting Materials

     36   

7.

 

FINANCIAL COVENANTS

     36     

7.1

  

Capitalization

     36     

7.2

  

Risk-Based Capital

     36     

7.3

  

Nonperforming Assets to Capital

     36     

7.4

  

Reserves to Nonperforming Loans

     36     

7.5

  

Minimum Fixed Charge Coverage Ratio

     37   

8.

 

BORROWER’S DEFAULT

     37     

8.1

  

Borrower’s Defaults and Lender’s Remedies

     37     

8.2

  

Protective Advances

     40     

8.3

  

Other Remedies

     40     

8.4

  

No Lender Liability

     40     

8.5

  

Lender’s Fees and Expenses

     40   

9.

 

MISCELLANEOUS

     41     

9.1

  

Release; Indemnification

     41     

9.2

  

Assignment and Participation

     41     

9.3

  

Prohibition on Assignment

     42     

9.4

  

Time of the Essence

     42     

9.5

  

No Waiver

     42     

9.6

  

Severability

     42     

9.7

  

Usury; Revival of Liabilities

     43     

9.8

  

Notices and Electronic Communications

     43     

9.9

  

Successors and Assigns

     45     

9.10

  

No Joint Venture

     45     

9.11

  

Brokerage Commissions

     45     

9.12

  

Publicity

     45     

9.13

  

Documentation

     45     

9.14

  

Additional Assurances; Right of Set-off

     45     

9.15

  

Entire Agreement

     46     

9.16

  

Choice of Law, Jurisdiction and Venue

     46     

9.17

  

No Advisory or Fiduciary Responsibility

     47     

9.18

  

No Third Party Beneficiary

     47     

9.19

  

Legal Tender of United States

     48     

9.20

  

Captions; Counterparts

     48     

9.21

  

Knowledge; Discretion

     48     

9.22

  

WAIVER OF CONSEQUENTIAL DAMAGES, ETC

     48     

9.23

  

WAIVER OF RIGHT TO JURY TRIAL

     48   

 

ii



--------------------------------------------------------------------------------

EXHIBITS:

A

  

Form of Borrowing Notice

B

  

Form of Promissory Note

C

  

Form of Quarterly Compliance Certificate

DISCLOSURE SCHEDULES:

3.2.1

  

Entities that Require UCC Searches

4.1.2

  

Information Regarding Subsidiaries

4.5.1

  

Financing Statements

4.7.3

  

Regulatory Enforcement Actions

4.7.4

  

Pending Litigation

4.7.6

  

Medical Benefits

4.7.7

  

Environmental Matters

5.2.3

  

Indebtedness

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (this “Agreement”) is dated as of March 29, 2016, and is
made by and between PINNACLE FINANCIAL PARTNERS, INC., a Tennessee corporation
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).

R E C I T A L S:

A. Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of PINNACLE BANK (“Subsidiary Bank”), a
Tennessee-chartered bank with its principal banking offices in Nashville,
Tennessee. Subsidiary Bank is not a member to the U.S. Federal Reserve System.
The issued and outstanding shares of Equity Interests (as defined below) of
Subsidiary Bank are referred to as the “Subsidiary Bank Shares.”

B. Borrower has requested that Lender provide it with a revolving credit
facility (the “Loan”) in the maximum principal amount of $75,000,000 (the
“Maximum Principal Amount”).

C. The proceeds from the Loan, including the Initial Disbursement (as defined
below) shall be used by Borrower to fund the cash portion of the purchase price
and the transaction costs associated with acquisitions made by Borrower from
time to time, including the acquisition of AVENUE FINANCIAL HOLDINGS, INC., a
Tennessee corporation (“AFHI”), and for general corporate purposes including to
fund regulatory capital infusions into Subsidiary Bank, all in accordance with
the terms of this Agreement.

D. Lender is willing to lend to Borrower up to the Maximum Principal Amount
under the Loan in accordance with the terms, subject to the conditions, and in
reliance on the recitals, representations, warranties, covenants and agreements
set forth herein and in the other Transaction Documents (as defined below).

THEREFORE, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto hereby agree as follows:

A G R E E M E N T:

1. DEFINITIONS.

1.1 Defined Terms. The following capitalized terms generally used in this
Agreement and in the other Transaction Documents have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.

“Affiliate(s)” means, (i) with respect to any entity, another Person (including
any shareholder, member, partner, director, officer, employee, agent,
representative, parent company or subsidiary of such Person) that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
under common Control with, such entity, and (ii) with respect to



--------------------------------------------------------------------------------

any individual, such individual’s immediate family members. For the avoidance of
doubt, BHG shall not be considered an Affiliate of Borrower or any Subsidiary
unless and until Borrower, directly or indirectly (including through any other
entity directly or indirectly Controlled by Borrower), owns in excess of 50% of
BHG’s outstanding Equity Interests or is otherwise required to treat BHG as a
consolidated entity in Borrower’s financial statements in accordance with GAAP.

“AFHI” has the meaning ascribed to such term in the recitals hereto.

“Allowance for Loan Losses” has the meaning ascribed to such term in
Section 7.4.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or Affiliates from
time to time concerning or relating to bribery or corruption.

“Applicable Margin” means the rate of 2.25% per annum.

“Assignee Lender” has the meaning ascribed to such term in Section 9.2.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Bankruptcy Code Provisions” has the meaning ascribed to such term in
Section 8.1.1.15.

“BHG” means Bankers Healthcare Group, LLC, a Florida limited liability company
with its principal offices in Syracuse, New York, that engages in the business
of providing commercial loan products to healthcare and other licensed
professionals and their related businesses throughout the United States or any
successor to Bankers Healthcare Group, LLC.

“Borrower” has the meaning ascribed to such term in the preamble hereto and
shall include any successor to Pinnacle Financial Partners, Inc. or such other
Person that shall assume the obligations of the borrower under the Transaction
Documents in accordance with the express terms of such Transaction Documents.

“Borrower 2015 Financial Statements” has the meaning ascribed to such term in
Section 4.4.1.

“Borrower 2015 Financial Statements Date” has the meaning ascribed to such term
in Section 4.4.1.

“Borrower Financial Statements” has the meaning ascribed to such term in
Section 4.4.

 

2



--------------------------------------------------------------------------------

“Borrower’s Accountant” means Crowe Horwath LLP or such other recognized firm of
certified public accountants selected by Borrower as shall from time to time
audit Borrower’s financial statements.

“Borrower’s Liabilities” means Borrower’s obligations under this Agreement and
any other Transaction Documents.

“Borrowing Notice” means a properly completed notice in the form attached as
Exhibit A hereto submitted to Lender in accordance with its disbursement
procedures set forth in this Agreement.

“Borrowing Tranche” means a Disbursement pursuant to this Agreement and, where
applicable, the renewal of any such Disbursement or portion thereof pursuant to
this Agreement.

“Business Day” means a day of the week (but not a Saturday, Sunday or a legal
holiday under the laws of the State of Tennessee or any other day on which
banking institutions located in Tennessee are authorized or required by law or
other governmental action to close) on which the New York, New York offices of
Lender are open to the public for carrying on substantially all of its business
functions. Unless specifically referenced in this Agreement as a Business Day,
all references to “days” shall be to calendar days.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CFPB” means the Consumer Financial Protection Bureau and any successor to such
agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or related official guidance from or issued by any
governmental or similar authority, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any governmental or similar authority or (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any governmental or similar authority; provided, however,
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Closing” means the meaning ascribed to such term in Section 2.5.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended or recodified.

 

3



--------------------------------------------------------------------------------

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.

“Control” means the possession, directly or indirectly, of the power to direct,
cause, or significantly influence the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Default Rate” has the meaning ascribed to such term in Section 2.6.1.

“Disbursement” means an advance of proceeds of the Loans from Lender to or for
the account of Borrower.

“Disclosure Schedule” means, in aggregate, the disclosures contemplated herein
as included in the Disclosure Schedule, which has been delivered in connection
with the execution of this Agreement.

“Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA.

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and regardless of whether such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified.

“ERISA Affiliate” means any person (as defined in Section 3(9) of ERISA) which
together with Borrower would be a member of the same “controlled group” within
the meaning of Sections 414(b), (c), (m) and (o) of the Code.

“Event of Default” and “Default” have the meaning ascribed to such terms in
Section 8.1.1.

“FDIC” means the Federal Deposit Insurance Corporation and any successor to such
agency and shall include any other Governmental Agency that serves as the
primary federal banking regulator of Subsidiary Bank from time to time when the
Loan is outstanding.

“FDI Act” means the Federal Deposit Insurance Act, as amended or recodified.

“Fixed Charge Coverage Ratio” has the meaning ascribed to such term in
Section 7.5.

 

4



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System and shall
include any other Governmental Agency that serves as the primary federal banking
regulator of Borrower from time to time when the Loan is outstanding.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency including the FRB, the TDFI, the FDIC, the CFPB and the SEC.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the first Person, direct or indirect, (i) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, regardless of whether such Indebtedness is
assumed by the first Person (or any right, contingent or otherwise, of any
holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary Indebtedness, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radiologically enhanced or
contaminated materials, hazardous wastes, toxic or contaminated substances or
similar materials, including any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under any
Hazardous Materials Laws and/or other applicable environmental laws, ordinances
or regulations.

“Hazardous Materials Claims” has the meaning ascribed to such term in
Section 4.7.7.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C.

 

5



--------------------------------------------------------------------------------

Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986), 42 U.S.C. Section 9601 et
seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. Section 2601 et
seq.; the Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651,
the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f
et seq.; and all comparable state and local laws and comparable laws of other
jurisdictions or orders and regulations.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, regardless of whether included as
indebtedness or liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments as the debtor thereunder (other
than any letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments issued or
undertaken in good faith in the ordinary course of business consistent with past
practice among Subsidiary Bank and its customers);

(c) net obligations of such Person under any Swap Contract (other than any Swap
Contract entered into in good faith in the ordinary course of business
consistent with past practice among Subsidiary Bank and its customers);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), regardless of
whether such indebtedness shall have been assumed by such Person or is limited
in recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

6



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing, provided,
however, Indebtedness shall not include:

(1) deposits or other indebtedness incurred in good faith and in the ordinary
course of Subsidiary Bank’s business consistent with past practice (including
indebtedness to the FRB or any of the twelve Federal Reserve Banks, federal
funds purchased, securities sold under agreements to repurchase, advances from
any Federal Home Loan Bank and secured deposits of municipalities, as the case
may be) and in accordance with safe and sound banking practices and applicable
laws and regulation; and

(2) purchase money obligations incurred in the ordinary course of business
consistent with past practice, which obligations (A) shall not, in the
aggregate, exceed $10,000,000 and (B) may include liens, encumbrances or similar
interests in the property that is acquired in connection with such obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract (other than any Swap Contract entered into in good faith in the
ordinary course of business consistent with past practice among Subsidiary Bank
and its customers) on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Initial Disbursement” has the meaning ascribed to such term in Section 3.2.

“Instructions” means disbursement instructions given by Borrower to Lender
specifying the manner in which proceeds of the Loan, if any, should be disbursed
at Closing.

“Interim Financial Statements” has the meaning ascribed to such term in
Section 4.4.1.

“Junior Subordinated Debentures” means either collectively or individually, as
applicable (a) the Floating Rate Junior Subordinated Deferrable Interest
Debentures due 2034, issued by Borrower, (b) the Junior Subordinated Notes due
2035, issued by Borrower, (c) the Floating Rate Junior Note due 2036, issued by
Borrower, (d) the Floating Rate Junior Subordinated Deferrable Interest
Debentures due 2037, issued by Borrower, and (e) the Fixed/Floating Rate
Subordinated Notes due 2024, issued by AFHI and to be assumed by Borrower in
connection with Borrower’s acquisition of AFHI.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

 

7



--------------------------------------------------------------------------------

“Lender” has the meaning ascribed to such term in the preamble hereto.

“Loan” has the meaning ascribed to such term in the recitals hereto.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, the financial condition, business or operations of the
Borrower and its Subsidiaries, taken as a whole.

“Maturity Date” means March 28, 2017.

“Maximum Principal Amount” has the meaning ascribed to such term in the recitals
hereto.

“New York Banking Day” means any date (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.

“Nonperforming Assets” has the meaning ascribed to such term in Section 7.3.

“Nonperforming Loans” has the meaning ascribed to such term in Section 7.4.

“Note” shall mean a promissory note in the form attached as Exhibit A hereto in
the original principal amount of the Loan, as amended, restated, supplemented or
modified from time to time, and each note delivered in substitution or exchange
for such note.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Permitted Lien” means:

(a) liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) statutory liens incidental to the conduct of the Borrower’s or the
applicable Subsidiary’s business or the ownership of its properties and assets
that (i) were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and (ii) do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operation of its business;

(c) liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to Borrower incurred in the ordinary course of business and in
compliance with applicable laws;

(d) liens on property or assets of Subsidiary Bank to secure obligations
incurred pursuant to clauses (1) and (2) or the applicable Subsidiary to secure
obligations incurred pursuant to clause (2), in each case of the proviso to the
definition of “Indebtedness”;

 

8



--------------------------------------------------------------------------------

(e) liens granted by Subsidiary Bank to secure any deposit liabilities with any
Governmental Agency;

(f) deposits to secure the performance of leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;

(g) judgment and attachment liens not giving rise to an Event of Default,
including Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

(h) any lien existing on the Closing Date that is set forth in Section 4.5.1 of
the Disclosure Schedule, and replacements, extensions, renewals, refundings or
refinancings thereof;

(i) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of Borrower or any Subsidiary; and

(j) purchase money liens on fixed assets securing loans and Capitalized Lease
Obligations, provided that such lien is limited to the purchase price and only
attaches to the property being acquired.

“Permitted Subordinated Indebtedness” means indebtedness of Borrower that either
is subordinated or otherwise junior (including with respect to the right of
payment) to the Loan.

“Person” means an individual, a corporation (regardless of whether for profit),
a partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Property” means any real property owned or leased by Borrower or any Subsidiary
but shall not include real property that was acquired by Subsidiary Bank
(including any Subsidiary of Subsidiary Bank) as a result of its collection
efforts relating to bona fide loans made to unrelated borrowers of Subsidiary
Bank.

“REIT Subsidiary” means PNFP Properties, a Maryland corporation.

“Reprice Date” means the date of the Initial Disbursement and, thereafter, the
first day of each calendar month. Bank’s internal records of applicable interest
rates shall be determinative in the absence of manifest error.

“RICO Related Law” means the Racketeer Influenced and Corrupt Organizations Act
of 1970 or any other federal, state or local law for which forfeiture of assets
is a potential penalty.

“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.

 

9



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the United States Securities and Exchange Commission and any
successor to such agency.

“Subsidiary” means Subsidiary Bank and any other corporation or other entity of
which any Controlling Equity Interest is directly or indirectly owned by
Borrower; provided, however, that for avoidance of doubt, BHG shall not be
considered a Subsidiary unless and until Borrower, directly or indirectly
(including through any other entity directly or indirectly Controlled by
Borrower), owns in excess of 50% of BHG’s outstanding Equity Interests or is
otherwise required to treat BHG as a consolidated entity in Borrower’s financial
statements in accordance with GAAP.

“Subsidiary Bank” has the meaning ascribed to such term in the recitals hereto
and shall include any successor to Pinnacle Bank.

“Subsidiary Bank Shares” has the meaning ascribed to such term in the recitals
hereto and shall include the capital stock and other Equity Interests of any
depository institution that is a successor to Subsidiary Bank and any other
Subsidiary that is a depository institution.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), regardless of whether any such transaction is governed by
or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

10



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Bankruptcy
Code Provisions to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

“Tangible Primary Capital” has the meaning ascribed to such term in Section 7.3.

“TDFI” means the Tennessee Department of Financial Institutions and any
successor to such agency.

“Total Risk-Based Capital Ratio” has the meaning ascribed to such term in
Section 7.2.

“Transaction Documents” means this Agreement, the Note and those other documents
and instruments (including, all agreements, instruments, certificates and
documents executed by and/or on behalf of Borrower or Subsidiary Bank in
connection with this Agreement and the Note) entered into or delivered in
connection with or relating to the Loan. Transaction Documents shall also
include any Swap Contract between Borrower and Lender or any Affiliate of
Lender.

“UCC” shall mean the Uniform Commercial Code as enacted in the State of New
York, as amended or recodified.

“Unmatured Event of Default” means an event or circumstance that with the
passage of time, the giving of notice or both could become a Default or Event of
Default.

1.2 Certain UCC and Accounting Terms; Interpretations. Except as otherwise
defined in this Agreement or the other Transaction Documents, all words, terms
and/or phrases used herein and therein shall be defined by the applicable
definition therefor (if any) in the UCC. Notwithstanding the foregoing, any
accounting terms used in this Agreement that are not specifically defined herein
shall have the meaning customarily given to them in accordance with GAAP. Where
the character or amount of any asset or liability or item of income or expense
is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of

 

11



--------------------------------------------------------------------------------

this Agreement. The word “including”, when used in this Agreement without the
phrase “without limitation”, shall mean “including, without limitation.” All
references to time of day herein are references to New York, New York time
unless otherwise specifically provided. Any reference contained herein to
attorneys’ fees and expenses shall be deemed to be reasonable fees and expenses
of Lender’s outside counsel and of any other third-party experts or consultants
reasonably engaged by Lender’s outside counsel on Lender’s behalf. All
references to a Transaction Document shall be deemed to be to such document as
amended, modified or restated from time to time. With respect to any reference
in this Agreement to any defined term, (a) if such defined term refers to a
Person, then it shall also mean all heirs, legal representatives and permitted
successors and assigns of such Person, and (b) if such defined term refers to a
document, instrument or agreement, then it shall also include any replacement,
extension or other modification thereof.

1.3 Exhibits and Schedules Incorporated. All Exhibits and Schedules attached
hereto or referenced herein, are hereby incorporated into this Agreement.

2. CREDIT FACILITY.

2.1 The Loan. From the date hereof until the Maturity Date, Lender agrees to
extend the Loan to Borrower from time to time in accordance with the terms of,
and subject to the conditions set forth in, this Agreement, the Note and the
other Transaction Documents. Interest on each advance hereunder shall accrue at
a rate equal to the Applicable Margin plus the greater of (a) zero percent
(0.0%) and (b) the one-month LIBOR rate quoted by Lender from Reuters Screen
LIBOR01 Page or any successor thereto, which shall be that one-month LIBOR rate
in effect two New York Banking Days prior to the Reprice Date, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset monthly on each Reprice Date. For avoidance of
doubt, the Loan is a revolving credit facility and Borrower may borrow, repay
and re-borrow principal amounts under the Loan. The unpaid principal balance
plus all accrued but unpaid interest on the Loan shall be due and payable on the
Maturity Date, or such earlier date on which such amount shall become due and
payable on account of acceleration by Lender in accordance with the terms of the
Note and this Agreement.

2.2 The Note. The Loan shall be evidenced by the Note.

2.3 Payments and Maturity Date. On the Maturity Date, all sums due and owing
under this Agreement and the other Transaction Documents with respect to the
Loan shall be repaid in full. Borrower acknowledges and agrees that Lender has
not made any commitments, either express or implied, to extend the terms of the
Loan past its Maturity Date, unless Borrower and Lender hereafter specifically
otherwise agree in writing. Lender acknowledges that the Loan is a revolving
credit facility and Borrower may borrow, repay and re-borrow principal amounts
under the Loan in accordance with the terms of the Transaction Documents.

2.4 Fees. Borrower shall pay Lender a fee equal to 0.20% (twenty basis points)
of the Maximum Principal Amount on the Closing Date. In addition, Borrower shall
pay Lender a fee equal to 0.35% (thirty-five basis points) per annum (computed
on the basis of a 360-day year for actual days elapsed) on the average daily
unused amount of the Loan, which fee shall be

 

12



--------------------------------------------------------------------------------

calculated on a quarterly basis by Lender and shall be due and payable by
Borrower on each March 31, June 30, September 30 and December 31, commencing on
June 30, 2016. Such fees shall be fully earned when paid and shall not be
refunded for any reason.

2.5 The Closing. The establishment of the revolving credit facility shall occur
at the closing (the “Closing”), which will occur at the offices of Kirkland &
Ellis LLP, counsel to Lender, at 300 North LaSalle Street, Suite 2400, Chicago,
Illinois at 9:30 a.m. (local time) on the Closing Date, or at such other place,
date, time or manner (including remotely via the electronic or other exchange of
documents and signature pages) as the parties hereto may agree, and may include
the disbursement of the proceeds of the Loan in accordance with the
Instructions, if any, received at least one Business Day prior to Closing. At
the Closing and at all times thereafter, Lender is hereby authorized to rely
upon Instructions, Borrowing Notices and other written communications concerning
the Loan delivered by any authorized officer of Borrower, including the
Borrower’s President, Chief Financial Officer, Controller, Treasurer and any
other officer designated on the Notice of Authorized Officers delivered by
Borrower from time to time, and such additional authorized agents as any of the
above-referenced officers of Borrower shall designate, in writing, to Lender
from time to time.

2.6 Interest Matters. Interest is payable beginning June 30, 2016, and on the
last day of each consecutive third month thereafter, plus a final interest
payment with the payment of principal on the Maturity Date. Principal is payable
on the Maturity Date.

2.6.1 Default Interest. Notwithstanding the rates of interest and the payment
dates specified in this Section 2.6.1, effective immediately upon the occurrence
and during the continuance of any Event of Default, the principal balance of the
Loan then outstanding and, to the extent permitted by applicable law, any
interest payments not paid within five days after the same becomes due shall
bear interest payable upon demand at a rate that is 3% per annum in excess of
the rate of interest otherwise payable under this Agreement (the “Default
Rate”). In addition, all other amounts due to Lender (whether directly or for
reimbursement) under this Agreement or any of the other Transaction Documents if
not paid within 5 Business Days after written notice from Lender that the same
has become due, shall thereafter bear interest at the foregoing Default Rate.
Finally, any amount due on the Maturity Date that is not then paid shall also
bear interest thereafter at the Default Rate.

2.6.2 Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest accrues and a
year of 360 days. In computing interest, the date of funding shall be included
and the date of payment (with respect to the amount timely paid on such date)
shall be excluded; provided, however, that if any funding is repaid on the same
day on which it is made, one day’s interest shall be paid thereon. The parties
hereto intend to conform strictly to applicable usury laws as in effect from
time to time during the term of the Loan. Accordingly, if the transaction
contemplated hereby would be usurious under applicable law (including the laws
of the United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable), then, in that event, notwithstanding anything to the
contrary in this Agreement or the Note, Borrower and Lender agree that the
aggregate of all consideration that constitutes interest under applicable law
that is contracted for, charged or received under or in connection with this
Agreement shall under no circumstances exceed the maximum amount of interest
allowed by applicable law, and any excess shall be credited to Borrower by
Lender (or if such consideration shall have been paid in full, such excess
refunded to Borrower by Lender).

 

13



--------------------------------------------------------------------------------

2.7 Certain Provisions Regarding Taxes, Yield Protection and Illegality.

2.7.1 Changes; Legal Restrictions. In the event the adoption of or any change in
any law, treaty, rule, regulation, guideline or the interpretation or
application thereof by a Governmental Agency (whether or not having the force of
law and whether or not the failure to comply therewith would be unlawful) either
(a) subjects Lender to any tax (other than income taxes or franchise taxes not
specifically based on loan transactions), duty or other charge of any kind with
respect to any LIBOR rate Borrowing Tranche or changes the basis of taxation
(other than with respect to income taxes or franchise taxes not specifically
based on loan transactions) of payments to Lender of principal, fees, interest
or any other amount payable in connection with a LIBOR rate Borrowing Tranche,
or (b) imposes on Lender any other condition materially more burdensome in
nature, extent or consequence than those in existence as of the date of this
Agreement, and the result of any of the foregoing is to increase the cost to
Lender of making, renewing or maintaining any LIBOR rate Borrowing Tranches or
to reduce any amount receivable thereunder; then, in any such case, Borrower
shall promptly pay to Lender, as applicable, upon demand, such amount or amounts
as may be necessary to compensate Lender for any such additional cost incurred
or reduced amounts received.

2.7.2 LIBOR Rate Lending Unlawful. If Lender shall determine (which
determination shall, upon notice thereof to Borrower, be conclusive and binding
in the absence of readily demonstrable error) that the adoption of or any change
in any law, treaty, rule, regulation, guideline or in the interpretation or
application thereof by any Governmental Agency makes it unlawful for Lender to
make or maintain any LIBOR rate Borrowing Tranche, (a) the obligation of Lender
to make or continue any LIBOR rate Borrowing Tranche shall, upon such
determination, forthwith be suspended until Lender shall notify Borrower that
the circumstances causing such suspension no longer exist, and (b) if required
by such law, interpretation or application, all LIBOR rate Borrowing Tranches
shall automatically convert into non-LIBOR rate Borrowing Tranches in a manner
that the interest rate thereon will reasonably approximate the total interest
rate payable immediately prior to such circumstance as reasonably determined by
Lender.

2.7.3 Unascertainable Interest Rate. If Lender shall have determined in good
faith that adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBOR rate Borrowing Tranches, then, upon notice from
Lender to Borrower, the obligations of Lender to make or continue LIBOR rate
Borrowing Tranches shall forthwith be suspended, and thereafter the Loan shall
continue as a non-LIBOR rate Borrowing Tranches in a manner that the interest
rate thereon will reasonably approximate the total interest rate payable
immediately prior to such circumstance as reasonably determined by Lender until
Lender shall notify Borrower that the circumstances causing such suspension no
longer exist. Lender will give such notice when it determines, in good faith,
that such circumstances no longer exist; provided, however, that Lender shall
not have any liability with respect to any delay in giving such notice.

2.7.4 Funding Losses. In the event Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits

 

14



--------------------------------------------------------------------------------

or other funds acquired by Lender to make or maintain any LIBOR rate Borrowing
Tranche) as a result of any continuance, conversion, repayment or prepayment of
the principal amount of, or failure to make or termination of, any LIBOR rate
Borrowing Tranche on a date other than the scheduled last day of the LIBOR
period applicable thereto, then, upon written notice of such from Lender to
Borrower, Borrower shall reimburse Lender (without duplication, including under
Section 2.7.5.6) for such loss or expense within three Business Days after
receipt of such notice. Such written notice (which shall include calculations in
reasonable detail) shall be conclusive and binding in the absence of readily
demonstrable error.

2.7.5 Increased Costs; Reserves on LIBOR Rate Borrowing Tranches.

2.7.5.1. Increased Costs Generally. If any Change in Law shall: (a) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, Lender (except any
reserve requirement contemplated by Section 2.7.5.5); (b) subject Lender to any
tax of any kind whatsoever with respect to this Agreement or any LIBOR rate
Borrowing Tranche, or change the basis of taxation of payments to Lender in
respect thereof; or (c) impose on Lender or the London Inter-Bank Eurodollar
Market any other condition, cost or expense affecting this Agreement or LIBOR
rate Borrowing Tranches, and the result of any of the foregoing shall be to
increase the cost to Lender of making or maintaining the Loan based on the LIBOR
rate (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by Lender hereunder (whether of
principal, interest or any other amount) then, upon request of Lender, Borrower
will pay to Lender (without duplication, including under Section 2.7.1)such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered.

2.7.5.2. Capital Requirements. If Lender determines that any Change in Law
affecting Lender or the lending office of Lender where the Loan is deemed to be
maintained or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on
Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement or the Loan made by Lender, to a level below that
which Lender or Lender’s holding company could have achieved but for such Change
in Law (taking into consideration Lender’s policies and the policies of Lender’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender or Lender’s holding company for any such reduction suffered.

2.7.5.3. Certificates for Reimbursement. A certificate of Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.7.1, Section 2.7.5.1 or
Section 2.7.5.2 and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

2.7.5.4. Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, however, Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section

 

15



--------------------------------------------------------------------------------

for any increased costs incurred or reductions suffered more than nine months
prior to the date that Lender notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

2.7.5.5. Reserves on LIBOR Rate Borrowing Tranches. Borrower shall pay to
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including LIBOR funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each LIBOR rate Borrowing Tranche equal to the
actual costs of such reserves allocated to the Loan by Lender (as determined by
Lender in good faith, which determination shall be conclusive), which shall be
due and payable (without duplication, including as contemplated in the
definition of LIBOR rate) on each date on which interest is payable on such
Loan, provided, however, Borrower shall have received at least 10 days’ prior
notice of such additional interest from Lender. If Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable 10 days from receipt of such notice.

2.7.5.6. Compensation for Losses. Upon demand of Lender from time to time,
Borrower shall promptly compensate Lender for and hold such Lender harmless from
any loss, cost or expense actually incurred by it (without duplication,
including under Section 2.7.4) as a result of: (i) any continuation, conversion,
payment or prepayment of any Loan on a day other than the last day of the
interest period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration or otherwise); (ii) any failure by Borrower (for a reason
other than the failure of Lender to make a Loan) to prepay, borrow, continue any
Loan on the date or in the amount notified by Borrower; or (iii) any assignment
of a LIBOR rate Borrowing Tranche on a day other than the last day of the
interest period therefor as a result of a request by Borrower; including any
loss of anticipated profits and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain the Loan or from fees
payable to terminate the deposits from which such funds were obtained. Borrower
shall also pay any customary administrative fees charged by Lender in connection
with the foregoing. For purposes of calculating amounts payable by Borrower to
Lender under this Section 2.7.5.6, Lender shall be deemed to have funded each
LIBOR rate Borrowing Tranche made by it at the LIBOR rate for such tranche by a
matching deposit or other borrowing in the London Inter-Bank Eurodollar Market
for a comparable amount and for a comparable period, whether or not such
Borrowing Tranche was in fact so funded.

2.7.5.7. Survival. All of Borrower’s obligations under this Section 2.7 shall
survive termination of this Agreement, and repayment of the Loan hereunder.

2.8 Payments. Borrower agrees that matters concerning prepayments, payments and
application of payments shall be in accordance with Lender’s practices set forth
in this Agreement and in the other Transaction Documents.

2.8.1 Prepayment. Subject to Section 2.7.4 hereof and the immediately following
sentence, Borrower may, upon at least one Business Day’s notice to Lender,
prepay,

 

16



--------------------------------------------------------------------------------

without penalty, all of the principal amount outstanding under the Note, or a
portion thereof in a minimum aggregate amount of $100,000 or any larger integral
multiple of $100,000, by paying the principal amount to be prepaid, together
with unpaid accrued interest thereon to the date of prepayment. So long as no
Event of Default or Unmatured Event of Default has occurred and is continuing
and Borrower has no unsatisfied obligations under the Transaction Documents,
prepayments shall be applied to the scheduled principal installment payable in
respect of the Loan as directed by Borrower.

2.8.2 Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Lender shall be made, without condition or reservation of
right and free of set-off or counterclaim, in U.S. dollars and by wire transfer
(pursuant to Lender’s written wire transfer instructions) of immediately
available funds delivered to Lender not later than 12:00 noon (Eastern time) on
the date due. Funds received by Lender after that time and date shall be deemed
to have been paid on the next succeeding Business Day.

2.8.3 Payments on Non-Business Days. Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day that is not a Business Day,
payments shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder.

2.8.4 Application of Payments. All payments received by Lender from or on behalf
of Borrower shall be applied first to amounts due to Lender to reimburse
Lender’s costs and expenses, including those pursuant to Section 5.6 or
Section 8.5 and, second to accrued interest under the Note, and third to
principal amounts outstanding under the Note; provided, however, subject to
Section 8.1.2 of this Agreement, that after the date on which the final payment
of principal with respect to the Loan is due or following and during any Event
of Default, all payments received on account of Borrower’s Liabilities shall be
applied in whatever order, combination and amounts as Lender, in its sole and
absolute discretion, decides, to all costs, expenses and other indebtedness
owing to Lender under the Transaction Documents.

3. DISBURSEMENT.

3.1 Initial and Subsequent Disbursements. Following the Closing and the delivery
of all items required by Section 3, at such time as all of the terms and
conditions in Section 3.3 have been satisfied by Borrower and Borrower has
executed and delivered to Lender each of the Transaction Documents and any other
related documents in form and substance reasonably satisfactory to Lender,
Lender shall disburse to Borrower an amount up to the Maximum Principal Amount.
In the event Borrower fails to satisfy any disbursement conditions, Borrower
nevertheless shall pay all costs and expenses incurred by Lender in connection
with the transactions contemplated herein promptly upon receipt of an invoice
therefor from Lender.

3.2 Closing Deliveries. In conjunction with and as additional (but independent)
supporting evidence for certain of the covenants, representations and warranties
made by Borrower herein, at the Closing and as a condition of the first
Disbursement to be made pursuant to this Agreement (the “Initial Disbursement”),
Borrower shall deliver or cause to be delivered to Lender each of the following,
each of which shall be in form and substance satisfactory to Lender, in its sole
and absolute discretion:

3.2.1 Searches. Such UCC, tax lien and judgment searches regarding Borrower,
Subsidiary Bank and the entities listed on Schedule 3.2.1 pertaining to the
jurisdictions in which each such Person is organized and headquartered.

 

17



--------------------------------------------------------------------------------

3.2.2 Opinion. An opinion of counsel of Borrower reasonably satisfactory to
Lender, dated as of the Closing Date.

3.2.3 Transaction Documents. The Transaction Documents, including the Note.

3.2.4 Authority Documents.

3.2.4.1. Copies certified by the appropriate secretary of state or Governmental
Agency of (i) the charter of Borrower, and (ii) the charter of Subsidiary Bank.

3.2.4.2. Certificates for Borrower and Subsidiary Bank issued by the Secretary
of State of the State of Tennessee, evidencing the existence and/or good
standing of Borrower and Subsidiary Bank, as applicable.

3.2.4.3. Copies certified by the Secretary or an Assistant Secretary of Borrower
and Subsidiary Bank, as applicable, of the Bylaws of Borrower and Subsidiary
Bank.

3.2.4.4. Copies certified by the Secretary or an Assistant Secretary of Borrower
of resolutions of the board of directors of Borrower (or a duly authorized
committee thereof) authorizing the execution, delivery and performance of this
Agreement, the Note and the other Transaction Documents.

3.2.4.5. An incumbency certificate of the Secretary or an Assistant Secretary of
Borrower certifying the names of the officer or officers of Borrower authorized
to sign this Agreement, the Note and the other documents provided for in this
Agreement, together with a sample of the true signature of each such officer
(Lender may conclusively rely on such certificate until formally advised by a
like certificate of any changes therein).

3.2.5 Regulatory Consents. Copies certified by the Secretary or an Assistant
Secretary of Borrower and Subsidiary Bank of all documents evidencing all
necessary consents, approvals and determinations of any Governmental Agency with
respect to this Agreement and the other Transaction Documents and the borrowings
contemplated hereby to the extent such consents, approval and determinations are
required to be received on or prior to the Initial Disbursement.

3.2.6 Instructions. The Borrowing Notice and Instructions, if any.

3.2.7 Fees and Costs of Lender. Payment of the origination fee described in
Section 2.4 and all reasonable costs and expenses incurred by Lender to date in
connection with the transactions contemplated herein, including Lender’s
attorneys’ fees and expenses and other reasonable fees and expenses paid or
payable to any other parties.

 

18



--------------------------------------------------------------------------------

3.2.8 Other Requirements. Such other additional information regarding Borrower,
Subsidiary Bank and their respective assets, liabilities (including any
liabilities arising from, or relating to, legal proceedings) and contracts as
Lender may require in its sole discretion.

3.2.9 Other Documents. Such other instruments, certificates, affidavits,
schedules, resolutions, opinions, notes and/or other documents that are provided
for hereunder or as Lender may reasonably request.

3.3 Conditions to All Disbursements; Renewals. The obligation of Lender to
disburse proceeds under the Loan at any time is subject to the following
conditions precedent:

3.3.1 Default. No Event of Default or Unmatured Event of Default shall exist.

3.3.2 Representations and Warranties. (i) The representations and warranties of
Borrower contained herein that are already qualified as to materiality or
Material Adverse Effect shall be true and correct in all respects on and as of
the date of any Borrowing Tranche, with the same effect as though such
representations and warranties had been made, or such information had been
presented, on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date; and
(ii) the representations and warranties of Borrower contained herein that are
not qualified as to materiality or Material Adverse Effect shall be true and
correct in all material respects on and as of the date of any Borrowing Tranche,
with the same effect as though such representations and warranties had been
made, or such information had been presented, on and as of such date, except to
the extent that such representations and warranties specifically refer to an
earlier date.

3.3.3 Other Documents. Lender shall have received, in substance and form
reasonably satisfactory to Lender, all instruments, certificates, affidavits,
schedules, resolutions, opinions, notes, and/or other documents required
hereunder in connection with such Borrowing Tranche.

3.3.4 Legislation or Proceedings. No legislation shall have been enacted or any
suit or other proceeding instituted, the effect of which is to prohibit, enjoin
(or to declare unlawful or improper) or otherwise materially and adversely
affect, in Lender’s reasonable judgment, Borrower’s performance of its
obligations hereunder, and no litigation or governmental proceeding shall have
been instituted or threatened in writing against Borrower or any Subsidiary or
any of their officers or shareholders that could reasonably be expected to be
determined adversely and, if so determined, have a Material Adverse Effect.

Lender’s refusal to disburse any proceeds of the Loan on account of the
provisions of this Section 3.3 shall not alter or diminish any of Borrower’s
other obligations hereunder or otherwise prevent any Unmatured Event of Default
from becoming an Event of Default. Each renewal of a Borrowing Tranche hereunder
shall constitute an affirmation that Borrower has performed, observed and
complied with its covenants, conditions and agreements contained herein in all
material respects.

 

19



--------------------------------------------------------------------------------

4. GENERAL REPRESENTATIONS AND WARRANTIES. Borrower hereby covenants, represents
and warrants to Lender as follows:

4.1 Organization and Authority.

4.1.1 Organization Matters. Borrower (a) is a corporation duly organized and
validly existing under the laws of the State of Tennessee; (b) is duly qualified
as a foreign corporation and in good standing in the State of Tennessee and all
jurisdictions in which it is doing business except where the failure to so
qualify would not have a Material Adverse Effect; (c) has all requisite power
and authority, corporate or otherwise, to own, operate and lease its properties
and to carry on its business as now being conducted, and to enter into this
Agreement and the other Transaction Documents to which it is a party; and (d) is
registered as a financial holding company under the Bank Holding Company Act of
1956, as amended. Each of Subsidiary Bank and the other Subsidiaries is duly
organized, validly existing and chartered under the laws of the jurisdiction of
its organization, and has all requisite power and authority, corporate or
otherwise, to own, operate and lease its properties and to carry on its business
as now being conducted, except, in the case of a Subsidiary other than
Subsidiary Bank, where the failure of such Subsidiary to have the requisite
power and authority, corporate or otherwise, to own, operate and lease its
properties and to carry on its business as now being conducted would not have a
Material Adverse Effect. The deposit accounts of Subsidiary Bank are insured by
the FDIC to the fullest extent permitted by applicable law. Borrower and
Subsidiary Bank have made payment of all applicable franchise and similar taxes
in the State of Tennessee, and in all of the other respective jurisdictions in
which they are incorporated, chartered or qualified, prior to delinquency,
except for any such taxes (i) where the failure to pay such taxes would not have
a Material Adverse Effect, (ii) the validity of which is being contested in good
faith and (iii) for which proper reserves have been set aside on the books of
Borrower or Subsidiary Bank, as the case may be.

4.1.2 Capital Stock of Subsidiary Bank. Section 4.1.2 of the Disclosure Schedule
correctly sets forth (a) the state or states in which Subsidiary Bank owns,
leases, operates, maintains, controls or otherwise has an interest in any bank
or branch offices, loan production offices, deposit production offices, remote
service units for the production of deposits or loans, or any ATMs, and the
state or states in which Subsidiary Bank owns or leases any Property used in its
operations, and (b) a list of each class of stock of Subsidiary Bank as well as
the owners of record and beneficial owners thereof, including the number of
shares held by each, and, except as otherwise stated in Section 4.1.2 of the
Disclosure Schedule, there is no plan, agreement or understanding providing for,
or contemplating, the issuance of any additional shares of capital stock of
Subsidiary Bank. All of the Subsidiary Bank Shares have been duly authorized,
legally and validly issued, fully paid and nonassessable, and the Subsidiary
Bank Shares are owned by Borrower free and clear of all pledges, liens, security
interests, charges or encumbrances, and following the Closing Date, Borrower
will own the Subsidiary Bank Shares free and clear of all pledges, liens,
security interests, charges or encumbrances. No Subsidiary Bank Shares have been
issued in violation of any shareholder’s preemptive rights. Except as otherwise
stated in Section 4.1.2 of the Disclosure Schedule, there are no outstanding
options, rights, warrants or other agreements or instruments obligating Borrower
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock or other Equity Interests of Subsidiary Bank.

 

20



--------------------------------------------------------------------------------

4.2 No Impediment to Transactions.

4.2.1 Transaction is Legal and Authorized. The borrowing of the principal amount
of the Loan, the execution of this Agreement and the other Transaction Documents
and compliance by Borrower or any Subsidiary, as applicable, with all of the
provisions of this Agreement and of the other Transaction Documents are within
the corporate and other powers of Borrower or such Subsidiary, as applicable.
This Agreement and the other Transaction Documents to which Borrower or any
Subsidiary, as applicable, is a party have been duly authorized, executed and
delivered by Borrower or any Subsidiary, as applicable, and are the legal, valid
and binding obligations of Borrower or any Subsidiary, as applicable,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors’ rights or equitable
principles generally.

4.2.2 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their terms and conditions will
(a) violate, conflict with or result in a material breach of, or constitute a
material default under: (i) the charter or bylaws of Borrower or Subsidiary
Bank; (ii) any of the terms, obligations, covenants, conditions or provisions of
any corporate restriction or of any indenture, mortgage, deed of trust, pledge,
bank loan or credit agreement, or any other material agreement or instrument to
which Borrower is now a party or by which Borrower or any of its properties may
be bound or affected; (iii) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to Borrower; or (iv) any statute, rule or regulation applicable to Borrower, or
(b) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any property or asset of Borrower or Subsidiary Bank
except in the case of (a)(ii), (a)(iii), (a)(iv) and (b), such violations,
conflicts, breaches, defaults, liens, charges or encumbrances as would not have
a Material Adverse Effect. Neither Borrower nor Subsidiary Bank is in material
default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any material
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or other
agreement or instrument to which Borrower or Subsidiary Bank is a party or by
which Borrower or Subsidiary Bank or their properties may be bound or affected.

4.2.3 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Borrower or
Subsidiary Bank and no registrations or declarations are required to be filed by
Borrower or Subsidiary Bank in connection with, or contemplation of, the
execution and delivery of, and performance under, this Agreement and the other
Transaction Documents that have not already been obtained or completed.

4.3 Purposes of the Loan.

4.3.1 Use of Proceeds. Borrower shall use the proceeds of the Loan solely to
fund the cash portion of the purchase price and the transaction costs associated
with acquisitions made by Borrower from time to time (including the acquisition
of AFHI) and for general corporate purposes including to fund regulatory capital
infusions into Subsidiary Bank. Borrower

 

21



--------------------------------------------------------------------------------

will not use any part of the proceeds of the Loan (a) directly or indirectly to
purchase or carry any margin security or reduce or retire any indebtedness
originally incurred to purchase any such margin security within the meaning of
Regulation U of the FRB, or (b) so as to involve Borrower or Lender in a
violation of Regulation U of the FRB. Borrower agrees to execute, or cause to be
executed, all instruments necessary to comply with all of the requirements of
Regulation U of the FRB. Further, Borrower will not request or use any part of
the proceeds of the Loan, and the Borrower shall ensure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of the Loan (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or (ii) in any
manner that would result in the violation of any applicable Sanctions.

4.3.2 Usury. None of the amounts to be received by Lender as interest under the
Note pursuant to the terms of the Note and the other Transaction Documents is
usurious or illegal under any applicable law.

4.4 Financial Condition.

4.4.1 Borrower Financial Statements. Borrower has delivered to Lender copies of
the consolidated financial statements of Borrower (which financial statements
shall include the financial statement accounts and information of Subsidiary
Bank) as of and for the year ended December 31, 2015 (the “Borrower 2015
Financial Statement Date”), audited by KPMG, LLP (the “Borrower 2015 Financial
Statements”). The Borrower 2015 Financial Statements are true and correct in
material respects, have been prepared in accordance with the respective books of
account and records of Borrower and its Subsidiaries, have been prepared in
accordance with GAAP applied on a basis consistent with prior periods, and
fairly and accurately present, in all material respects, the financial condition
of Borrower and its Subsidiaries and their assets and liabilities and the
results of their operations as of such date and for the fiscal year then ended.
In addition, Borrower has delivered to Lender copies of the call reports filed
by Subsidiary Bank and copies of the quarterly financial reports filed by the
Borrower with the applicable federal regulator, in each case for the quarterly
period ending September 30, 2015 (such call reports and regulatory filings,
“Interim Financial Statements” and together with the Borrower 2015 Financial
Statements, the “Borrower Financial Statements”). The Borrower Interim Financial
Statements are true and correct in material respects and have been prepared in
accordance with the respective books of account and records of Subsidiary Bank
and Borrower and its Subsidiaries, as the case may be, and in accordance with
applicable banking regulations, rules and guidelines on a basis consistent with
prior periods, and fairly and accurately present in all material respects the
financial condition of Borrower and Subsidiary Bank, as the case may be, and
their respective assets and liabilities and the results of their respective
operations as of such date and for the period(s) covered thereby, subject to
year-end adjustments and the absence of notes. The Borrower Financial Statements
contain and reflect provisions for taxes, reserves and other liabilities of
Borrower in accordance with GAAP and applicable banking regulations, rules, and
guidelines, respectively. Neither Borrower nor Subsidiary Bank has any material
debt, liability or obligation of any nature (whether accrued, contingent,
absolute or otherwise) required to be provided for or disclosed under GAAP that
is not provided for or disclosed in the Borrower Financial Statements or in
Section 5.2.3 of the Disclosure Schedule.

 

22



--------------------------------------------------------------------------------

4.4.2 Absence of Default. No event has occurred that either of itself or with
the lapse of time or the giving of notice or both, would give any creditor of
Borrower the right to accelerate the maturity of any indebtedness of Borrower
for borrowed money. Borrower is not in default under any other lease, agreement
or instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, except for such defaults as would not have a Material
Adverse Effect.

4.4.3 Loans. To Borrower’s knowledge, each loan having an outstanding balance of
more than $5,000,000 and reflected as an asset of Subsidiary Bank in the
Borrower Financial Statements is the legal, valid and binding obligation of the
obligor named therein, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors’ rights or equitable
principles generally. As of the date hereof and the date of any quarterly
compliance certificate delivered under Section 6.3, to Borrower’s knowledge,
(a) no obligor named therein is seeking to avoid the enforceability of the terms
of any loan having an unpaid balance (principal and accrued interest) in excess
of $5,000,000, and (b) no loan having an unpaid balance (principal and accrued
interest) in excess of $5,000,000 is subject to any valid defense, offset or
counterclaim.

4.4.4 Allowance for Loan and Lease Losses. The allowance for loan and lease
losses shown in the Borrower Financial Statements is adequate to provide for
losses, net of recoveries relating to loans previously charged off, on loans and
leases outstanding as of the date of such statements or reports.

4.4.5 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Borrower has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage and is solvent and able to pay its debts as they mature. No
transfer of property is being made and no indebtedness is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of Borrower or
any Subsidiary.

4.4.6 Subordination. The Junior Subordinated Debentures are expressly or
structurally subordinate and junior in all respects (including, with respect to
the right of payment) to the Loan to the extent provided in each applicable
indenture or corresponding governing instrument pursuant to which the Junior
Subordinated Debentures were issued. The Loan constitutes “Senior Indebtedness”
or “Senior Debt”, as applicable, as defined in each such applicable indenture or
other governing instrument.

4.5 Title to Properties.

4.5.1 Owned Property. Borrower and the Subsidiaries have, respectively, good and
marketable fee title to all the Property reflected in the Borrower Financial
Statements, and good and marketable title to all other property and assets
reflected in the Borrower Financial Statements, except for (a) real property and
other assets acquired and/or being acquired from debtors in full or partial
satisfaction of obligations owed to Subsidiary Bank, (b) property or other
assets leased by Borrower or any Subsidiary, and (c) property and assets sold or
otherwise disposed of for their fair market value subsequent to the date of the
Borrower Financial

 

23



--------------------------------------------------------------------------------

Statements. Except for property and other assets acquired and/or being acquired
from debtors in full or partial satisfaction of obligations owed to Subsidiary
Bank and property or other assets leased by Borrower or any Subsidiary, all
property and assets of any kind (real or personal, tangible or intangible) of
Borrower and any Subsidiary are free from any liens, encumbrances or defects in
title, except for (a) Permitted Liens and (b) such defects in title as would not
be reasonably expected to have a Material Adverse Effect. Except as identified
in Section 4.5.1 of the Disclosure Schedule or as may be filed in connection
with any Permitted Lien, no financing statement under the UCC that names
Borrower or Subsidiary Bank as debtor has been filed and neither Borrower nor
Subsidiary Bank has signed any financing statement or any pledge agreement
authorizing any secured party thereunder to file any such financing statement.

4.5.2 Leased Property. For Property leased by Borrower or any Subsidiary and
necessary in the ordinary course of the business of Borrower and its
Subsidiaries, Borrower and each such Subsidiary enjoy peaceful and undisturbed
possession under all of such Leases under which they are operating, all of which
permit the customary operations of Borrower and any Subsidiary, as applicable.
None of such Leases is in material default that could have a Material Adverse
Effect.

4.6 No Material Adverse Change. Since the Borrower 2015 Financial Statements
Date, there has been no change in the business, operations, properties and
assets of Borrower and its Subsidiaries, taken as a whole, that could reasonably
be expected to have a Material Adverse Effect.

4.7 Legal Matters.

4.7.1 Compliance with Law. Borrower and the Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except where any such failure to comply could not
reasonably be expected to have a Material Adverse Effect.

4.7.2 Taxes. Borrower and each Subsidiary have filed all United States income
tax returns and all material state and municipal tax returns that are required
to be filed, and have paid, or made adequate provision for the payment of, all
material taxes that have become due pursuant to said returns or pursuant to any
assessment received by Borrower or any Subsidiary, prior to delinquency, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided. To the knowledge of Borrower there is not
pending any audit, assessment or other proposed action or inquiry of the
Internal Revenue Service with respect to any material United States income tax
liability of Borrower or any Subsidiary. To Borrower’s knowledge, Borrower and
each Subsidiary have withheld amounts from their employees, shareholders or
holders of public deposit accounts and have complied in all material respects
with the tax withholding provisions of applicable federal, state and local laws
and each has filed all federal, state and material local returns and reports for
all years for which any such return or report would be due with respect to
employee income tax withholding, social security, unemployment taxes, income and
other taxes and all payments or deposits with respect to such taxes have been
made in all material respects within the time period required by law.

 

24



--------------------------------------------------------------------------------

4.7.3 Regulatory Enforcement Actions. Except as set forth in Section 4.7.3 of
the Disclosure Schedule, as of the Closing Date none of Borrower, any Subsidiary
or any of their respective officers or directors is operating under any
restrictions, agreements, memoranda, commitments (other than restrictions of
general application) or any other actions of the type described in
Section 8.1.1.9 imposed by any Governmental Agency, nor are any such
restrictions threatened or agreements, memoranda or commitments being sought by
any Governmental Agency.

4.7.4 Pending Litigation. Except as otherwise disclosed in Section 4.7.4 of the
Disclosure Schedule and in Borrower’s most recent annual report filed on Form
10-K and quarterly report on Form 10-Q, there are no actions, suits, proceedings
or written agreements pending, or, to Borrower’s knowledge, threatened in
writing, against Borrower or any Subsidiary at law or in equity or before or by
any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, could reasonably be expected to be determined
adversely and, if so determined, to have a Material Adverse Effect; and none of
Borrower or any Subsidiary is in default with respect to any order, writ,
injunction, or decree of, or any written agreement with, any court, commission,
board or agency, domestic or foreign, if and to the extent that, either
separately or in the aggregate, such default(s) could reasonably be expected to
have a Material Adverse Effect.

4.7.5 RICO. There are no suits, actions or proceedings pending or, to Borrower’s
knowledge, threatened against Borrower or any Subsidiary, or any of the
principals thereof, under a RICO Related Law.

4.7.6 ERISA. Except as could not reasonably be expected to have a Material
Adverse Effect:

4.7.6.1. all Employee Benefit Plans (as defined in Section 3(3) of ERISA)
established or maintained by Borrower or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate contributes are in material compliance with
applicable requirements of ERISA, and are in material compliance with applicable
requirements (including qualification and non-discrimination requirements) of
the Code for obtaining the tax benefits the Code thereupon permits with respect
to such plans;

4.7.6.2. each Employee Benefit Plan that is a group health plan (within the
meaning of Section 5000(b)(1) of the Code) complies with and has been maintained
and operated in material compliance with each of the requirements of
Section 4980B of the Code;

4.7.6.3. neither Borrower nor any ERISA Affiliate has failed to make on a timely
basis any required contributions or to pay on a timely basis any amounts with
respect to any Employee Benefit Plan or ERISA or any other applicable law;

4.7.6.4. no “reportable event” or non-exempt “prohibited transaction,” as
defined in ERISA, has occurred and is continuing as to any Employee Benefit Plan
and no excise taxes have been incurred or security is required with respect to
any Employee Benefit Plan;

 

25



--------------------------------------------------------------------------------

4.7.6.5. no Employee Benefit Plan has, or as of the Closing Date will have, any
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA) for which Borrower or any ERISA Affiliate could be liable to any Person
under Title IV of ERISA if any such plan were terminated;

4.7.6.6. all Employee Benefit Plans are funded in accordance with Section 412 of
the Code (if applicable);

4.7.6.7. there would be no obligations under Title IV of ERISA relating to any
Employee Benefit Plan that is a multiemployer plan if any such plan were
terminated or if Borrower or any ERISA Affiliate withdrew from any such plan;
and

4.7.6.8. except as set forth in Section 4.7.6 of the Disclosure Schedule, and
except as required by Section 4980B of the Code or applicable state insurance
laws, neither Borrower nor any ERISA Affiliate has promised any employee medical
coverage after termination of employment, or promised medical coverage to any
former employee or other individual not employed by Borrower or any ERISA
Affiliate, and neither Borrower nor any ERISA Affiliate maintains or contributes
to any plan or arrangement providing medical benefits to employees after their
termination of employment or any other individual not employed by Borrower or
any ERISA Affiliate.

4.7.7 Environmental. Except as set forth in Section 4.7.7 of the Disclosure
Schedule or as could not reasonably be expected to have a Material Adverse
Effect:

4.7.7.1. no Property is or, to Borrower’s knowledge, has been a site for the
use, generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal or transportation of any Hazardous Materials, and neither
Borrower nor any Subsidiary has engaged in any such activities each outside of
those performed in the ordinary course of business within an office;

4.7.7.2. each Property, and Borrower and each Subsidiary, are in compliance with
all Hazardous Materials Laws; and

4.7.7.3. there are no claims or actions (“Hazardous Materials Claims”) pending
or, to Borrower’s knowledge, threatened, nor have there been any such claims or
actions in the past, against Borrower or any Subsidiary or, to Borrower’s
knowledge, any Property by any Governmental Agency or by any other Person
relating to any Hazardous Materials or pursuant to any Hazardous Materials Law.

4.7.8 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

4.7.8.1. The Borrower, its Subsidiaries and Affiliates and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

 

26



--------------------------------------------------------------------------------

None of the Borrower, any Subsidiary or Affiliate or to the knowledge of the
Borrower or such Subsidiary or Affiliate any of their respective directors,
officers or employees is a Sanctioned Person. No Loan, use of the proceeds of
any Loan or other transactions contemplated hereby will violate Anti-Corruption
Laws or applicable Sanctions.

4.7.8.2. Neither the making of the Loan hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.

4.8 Borrower Status.

4.8.1 Non-Foreign Status. Borrower is not a nonresident alien for purposes of
U.S. income taxation and is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as said terms are defined in the Code or
regulations promulgated thereunder).

4.8.2 Investment Company Act. Borrower is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

4.8.3 No Burdensome Agreements. None of Borrower or any Subsidiary is a party to
any agreement, instrument or undertaking or subject to any other restriction
(a) that could reasonably be expected to have a Material Adverse Effect, or
(b) under or pursuant to which Borrower or any Subsidiary is or will be required
to place (or under which any other Person may place) a lien (other than
Permitted Liens) upon any of its properties securing indebtedness either upon
demand or upon the happening of a condition, with or without such demand.

4.9 No Misstatement. The information, exhibits, reports, schedules or documents
furnished by Borrower to Lender in connection with the negotiation, execution or
performance of this Agreement and the funding of the Loan, do not contain any
untrue statement of a material fact, or omit (when taken as a whole) to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements were made
when made or furnished to Lender.

4.10 Representations and Warranties Generally. The representations and
warranties set forth in this Agreement or in any other Transaction Document will
be true and correct (a) on the date of this Agreement, (b) as otherwise provided
herein, and (c) as otherwise provided in the quarterly compliance certificates
delivered pursuant to Section 6.3 with the same force and effect as if made on
each such date except to the extent such representations and warranties relate
to an earlier date. All representations, warranties, covenants and agreements
made in this Agreement or in any certificate or other document delivered to
Lender by or on behalf of Borrower pursuant to or in connection with this
Agreement shall be deemed to have been relied upon by Lender notwithstanding
Lender’s review of any documents or materials delivered by Borrower to Lender
pursuant to the terms hereof and notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf (and Borrower hereby

 

27



--------------------------------------------------------------------------------

acknowledges such reliance by Lender in making the Loan and all Disbursements
thereunder) and, furthermore, shall survive the making of any or all
Disbursements and continue in full force and effect as long as there remains
unperformed any obligations of Borrower to Lender hereunder or under any of the
other Transaction Documents.

5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS. Borrower hereby further
covenants and agrees with Lender as follows:

5.1 Compliance with Transaction Documents. Borrower and each Subsidiary, as
applicable, shall comply with, observe and timely perform each and every one of
the covenants, agreements and obligations under each and every one of the
Transaction Documents.

5.2 Material Transactions.

5.2.1 Merger, Consolidation and Sale of Assets. Without the prior written
consent of Lender, Borrower shall not consolidate with or merge with any Person
(except for consolidations or mergers (a) in which Borrower is the surviving
entity or (b) with any Subsidiary of Borrower) or sell, lease or otherwise
transfer all or substantially all of its assets to, any Person.

5.2.2 Restricted Payments. During the continuance of any Event of Default or
Unmatured Event of Default, or if an Event of Default or Unmatured Event of
Default would result after giving effect to any such declaration, payment or
distribution, Borrower shall not declare or pay any dividend on, or make any
distribution with respect to, any of its capital stock without the prior written
consent of Lender. In addition, without the prior written consent of Lender,
Borrower shall not redeem, purchase, acquire or make a liquidation payment with
respect to, any of its capital stock; provided, however, that notwithstanding
the foregoing, Borrower may (a) make repurchases of its capital stock that are
deemed to occur upon the exercise of stock options or warrants if the capital
stock repurchased represents a portion of the exercise price of such options or
warrants or withholding of shares of capital stock upon the vesting of
restricted stock, restricted stock units or salary stock units, including in
connection with the satisfaction of withholding taxes related to such vesting;
and (b) make purchases on the open market directly, or indirectly through a plan
trustee or administrator, of shares of Borrower’s common stock for allocations
to participants in Borrower’s, or its ERISA Affiliates’, Employee Benefit Plans.

5.2.3 Incurring Debt; Liens. Without the prior written consent of Lender, which
consent shall not be unreasonably withheld, Borrower shall not itself, nor shall
it cause, permit or allow any Subsidiary to (a) create, assume, incur, have
outstanding, or in any manner become liable in respect of any Indebtedness other
than (i) as reflected in Section 5.2.3 of the Disclosure Schedule (including any
refinancings, renewals, amendments and extensions thereof); (ii)(A) Indebtedness
owed by the Borrower or any “affiliate” of the Borrower (as defined in
Regulation W of the FRB and Sections 23A and 23B of the Federal Reserve Act) to
Subsidiary Bank not in violation of Regulation W of the FRB (as amended,
supplemented or otherwise modified); (B) Indebtedness owed by any Subsidiary to
Borrower and (C) Indebtedness owed by any Subsidiary to any Subsidiary;
(iii) Indebtedness of any Person acquired by Borrower or Subsidiary Bank that is
subordinated to the Indebtedness under this Agreement as long as Borrower is in
compliance both before and after giving effect to such acquisition with the
covenants contained in Article 7 of this Agreement and no Event of Default
exists or would result

 

28



--------------------------------------------------------------------------------

from such acquisition; (iv) Indebtedness incurred under Swap Contracts entered
into by Borrower or any Subsidiary in the ordinary course of business to hedge
or mitigate risks to which Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities, including, but not limited
to, Borrower’s Indebtedness incurred under this Agreement; (v) Indebtedness
constituting obligations of Borrower or any Subsidiary under debentures,
indentures, trust agreements and guarantees in connection with the issuance by
such Persons of trust preferred securities that qualify as capital for
regulatory purposes; (vi) with respect to obligations of the type specifically
excluded from the definition of “Indebtedness” in this Agreement; and (vii) the
Junior Subordinated Debentures and Permitted Subordinated Indebtedness; or
(b) create, assume, incur, suffer or permit to exist any mortgage, pledge, deed
of trust, encumbrance (including the lien or retained security title of a
conditional vendor), security interest, assignment, lien or charge of any kind
or character upon or with respect to any of their real or personal property,
including any capital stock owned by Borrower whether owned at the date hereof
or hereafter acquired other than Permitted Liens. Borrower shall not in any
manner permit any “affiliate” (as defined in Regulation W of the rules and
regulations promulgated by the FRB and Sections 23A and 23B of the Federal
Reserve Act) of Subsidiary Bank to become liable to Subsidiary Bank in respect
of any Indebtedness other than Indebtedness that does not result in a violation
of Regulation W of the rules and regulations promulgated by the FRB (as amended,
supplemented or otherwise modified).

5.2.4 Asset Sales. Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to dispose of by sale, assignment, lease or otherwise,
property or assets now owned or hereafter acquired if such property or assets
plus all other properties and assets sold, leased, transferred or otherwise
disposed of during the 12-month period ending on the date of such sale, lease or
other disposition shall have an aggregate value of more than 10% of the
consolidated assets of Borrower as reflected in the most recent balance sheet
delivered to Lender (pursuant to Section 6 hereof) prior to the commencement of
such period, except (a) that Subsidiary Bank may sell assets in good faith in
the ordinary course of its business, (b) Borrower and its Subsidiaries may sell,
assign, lease, transfer or otherwise dispose of property or assets to Borrower
or to another Subsidiary, (c) Borrower and its Subsidiaries may sell, assign,
lease, transfer or otherwise dispose of property or assets that are obsolete or
no longer useful in Borrower’s or such Subsidiary’s business, (d) Borrower and
each Subsidiary may sell, assign or transfer loans held for sale in the ordinary
course of its business, and (e) Borrower and each Subsidiary may sell, assign,
lease or transfer assets received upon or in lieu of foreclosure and upon assets
no longer subject to leases for the financing of personal property.

5.2.5 Subsidiary Capital Stock Matters. Borrower shall not, nor shall it cause,
permit or allow any Subsidiary to, redeem, repurchase, acquire or make a
liquidating payment (other than to Borrower or to Subsidiary Bank or any
Subsidiary of Subsidiary Bank) with respect to any of its capital stock or other
outstanding securities or otherwise change its capital structure; provided,
however, that notwithstanding the foregoing (a) Borrower may make restricted
payments permitted by Section 5.5.2, and (b) the REIT Subsidiary may redeem,
repurchase or otherwise acquire shares of its capital stock from shareholders
not otherwise affiliated with Borrower and its Subsidiaries for an aggregate
consideration not to exceed $250,000.

 

29



--------------------------------------------------------------------------------

5.2.6 Making Loans. Borrower shall not, nor shall it cause, permit or allow any
Subsidiary to, make any loans or advances, whether secured or unsecured, to any
Person, other than loans or advances made by Subsidiary Bank in the ordinary
course of business and in accordance in all material respects with safe and
sound banking practices and applicable laws and regulations.

5.2.7 Other Matters. Borrower shall notify Lender of any of the following at
least 10 days prior to the effectiveness thereof, or, in the case of matters
described in clause (c) below for which 10 days’ pre-effectiveness notice is not
given to Borrower, as soon as practicable: (a) any change in the name of
Borrower or Subsidiary Bank; (b) any change in the headquarters or principal
place of business of Borrower or any Subsidiary; (c) the issuance, execution or
adoption of any formal or informal (whether voluntary or involuntary) regulatory
action with respect to Borrower or Subsidiary Bank at the request of any
Governmental Agency; and (d) any material change in the capital structure of
Borrower.

5.3 Subsidiary Bank Shares.

5.3.1 Encumbrance. Borrower shall not, nor shall it cause, permit or allow any
Subsidiary to directly or indirectly create, assume, incur, suffer or permit to
exist any pledge, encumbrance, security interest, assignment, lien or charge of
any kind or character on the Subsidiary Bank Shares. Borrower shall not itself,
nor shall it cause, permit or allow any Subsidiary to sell, transfer, issue,
reissue, exchange or grant any option with respect to any Subsidiary Bank Shares
other than sales, transfers, issuances, reissuances, exchanges or grants to
Borrower or any Subsidiary, as appropriate.

5.3.2 Dilution. Borrower shall not itself, nor shall it cause, permit or allow
any Subsidiary to cause or allow the percentage of Subsidiary Bank Shares owned
directly or indirectly by Borrower to diminish as a percentage of the
outstanding capital stock of Subsidiary Bank.

5.4 Business Operations.

5.4.1 Compliance with Transaction Documents. Borrower shall not itself, nor
shall it cause, permit or allow any Subsidiary to, breach or fail to perform or
observe in any material respect any of the terms and conditions of the Note or
any other Transaction Document. For purposes of this Agreement, any failure by
Borrower to pay any amounts under the Agreement, the Note or any other
Transaction Document when due (taking into account any applicable cure period)
shall be deemed to be material.

5.4.2 Affiliate Transactions. Other than transactions between or among the
Borrower and its Subsidiaries, Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary to enter into any transaction including the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate except in the ordinary course of business and in accordance with
applicable laws and regulations, and pursuant to the reasonable requirements of
Borrower’s or such Affiliate’s business and upon fair and reasonable terms
consistent with applicable laws and regulations and no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate.

 

30



--------------------------------------------------------------------------------

5.4.3 Insurance. At its sole cost and expense, Borrower will maintain, and will
cause each Subsidiary to maintain, bonds and insurance to such extent, covering
such risks and with such deductibles and self-insurance as are usual and
customary for owners of similar businesses and properties in the same general
area in which Borrower or such Subsidiary operates, including insurance for fire
and other risks insured against by extended coverage, public liability
insurance, workers’ compensation insurance. All such bonds and policies of
insurance shall be in a form, in an amount and with issuers/insurers recognized
as adequate by prudent business persons.

5.5 Compliance with Laws.

5.5.1 Generally. Borrower shall comply and cause each Subsidiary to comply in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions in respect of the conduct of their respective businesses and
the ownership of their respective properties, except in such instances in which
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

5.5.2 Regulated Activities. Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary to (a) engage in any business or activity not
permitted by all applicable laws and regulations, including the FDI Act and any
regulations promulgated thereunder, or (b) make any loan or advance secured by
the capital stock of another bank or depository institution, or, in connection
therewith, acquire the capital stock, assets or obligations of or any interest
in another bank or depository institution, in each case under this clause (b),
other than in the ordinary course of business and in accordance with applicable
laws and regulations.

5.5.3 Taxes. Borrower shall promptly pay and discharge all taxes, assessments
and other governmental charges imposed upon Borrower or any Subsidiary or upon
the income, profits, or property of Borrower or any Subsidiary and all claims
for labor, material or supplies that, if unpaid, might by law become a lien or
charge upon any material property of Borrower or any Subsidiary; provided,
however, that none of Borrower or any Subsidiary shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and adequate reserves
therefor shall be maintained on the books of Borrower and such Subsidiary.

5.5.4 ERISA. As soon as possible, and in any event within ten Business Days,
after: (a) Borrower or any ERISA Affiliate knows that with respect to any
Employee Benefit Plan, a “prohibited transaction,” a “reportable event,” or any
other event or condition that could subject Borrower or any ERISA Affiliate to a
material liability under ERISA or the Code; or (b) the institution of steps by
Borrower or any ERISA Affiliate to withdraw from, or the institution of any
steps by any party to terminate, any Employee Benefit Plan; has or may have
occurred, Borrower shall deliver to Lender a certificate of a responsible
officer setting forth the details of such matter, the action that Borrower
proposes to take with respect thereto, and, when known, any action taken or
threatened by the Internal Revenue Service, the U.S. Department of Labor, or the
Pension Benefit Guaranty Corporation. For purposes of this covenant, Borrower
shall be deemed to have knowledge of all facts known by the fiduciaries of any
Employee Benefit Plan of Borrower or any ERISA Affiliate.

 

31



--------------------------------------------------------------------------------

5.5.5 Environmental Matters. Borrower shall: (a) exercise, and cause each
Subsidiary to exercise, due diligence in order to comply with all Hazardous
Materials Laws except to the extent that noncompliance could not reasonably be
expected to have a Material Adverse Effect; (b) promptly advise Lender in
writing and in reasonable detail of (i) any Condition or Release required to be
reported to any Governmental Agency under any applicable Hazardous Materials
Laws with respect to any Property, (ii) any and all non-privileged written
communications with respect to Hazardous Materials Claims or any Condition or
Release required to be reported to any Governmental Agency with respect to any
Property, (iii) any remedial action taken by Borrower or any other Person in
response to (A) any Hazardous Material on, under or about any Property, the
existence of which is reasonably likely to give rise to a Hazardous Materials
Claim that could reasonably be expected to have a Material Adverse Effect, or
(B) any Hazardous Materials Claim that could reasonably be expected to have a
Material Adverse Effect, (iv) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Property that
could reasonably be expected to have a Material Adverse Effect, and (v) any
request for information with respect to any Property from any Governmental
Agency indicating that such agency has initiated an investigation as to whether
Borrower or any Subsidiary may be potentially responsible for a Condition or
Release or threatened Condition or Release of Hazardous Materials; (c) at its
own expense, provide copies of such documents as Lender may reasonably request
in relation to any matters disclosed pursuant to this Section 5.5.5;
(d) promptly take any and all necessary remedial action in connection with any
Condition or Release or threatened Condition or Release on, under or from any
Property in order to comply in all material respects with all applicable
Hazardous Materials Laws. In the event Borrower or any Subsidiary undertakes any
remedial action with respect to Hazardous Material on, under or about any
Property, Borrower or such Subsidiary shall conduct and complete such remedial
action in compliance with all applicable Hazardous Materials Laws and in
accordance with the policies, orders and directives of all Governmental Agencies
except to the extent that a failure to do so could not reasonably be expected to
have a Material Adverse Effect. Borrower shall promptly notify Lender of (1) any
acquisition of stock, assets, or property by Borrower or any Subsidiary that
reasonably would be expected to expose Borrower or any Subsidiary to, or result
in, a Hazardous Materials Claim that would have a Material Adverse Effect or
that would be expected to have a Material Adverse Effect on any governmental
authorization, license, permit or approval then held by Borrower or any
Subsidiary, and (2) any proposed action outside the normal course of business to
be taken by Borrower or any Subsidiary to commence industrial or other
operations that could subject Borrower or any Subsidiary to additional laws,
rules or regulations, including, laws, rules and regulations requiring
additional environmental permits or licenses.

5.5.6 Environmental Indemnity. Borrower hereby agrees to defend, indemnify and
hold harmless Lender, its directors, officers, employees, agents, successors and
assigns (including any participants in the Loan) from and against any and all
losses, damages, liabilities, claims, actions, judgments, court costs and legal
or other expenses (including attorney’s fees and expenses) that Lender may incur
as a direct or indirect consequence of (a) any Hazardous Materials Claim or any
other violation of a Hazardous Materials Law, or (b) the use, generation,
manufacture, storage, disposal, threatened disposal, transportation or presence
of Hazardous Materials in, on, under or about the Property or otherwise by
Borrower or any Subsidiary. Borrower’s duty and obligations to defend, indemnify
and hold harmless Lender shall survive the cancellation of the Note and any
other Transaction Documents.

 

32



--------------------------------------------------------------------------------

5.5.7 Corporate Existence. Except in connection with a consolidation or merger
in compliance with Section 5.2.1, Borrower shall do or cause to be done all
things necessary to maintain, preserve and renew its corporate existence and
that of Subsidiary Bank and its and their rights and franchises, and comply with
all related laws applicable to Borrower or Subsidiary Bank.

5.5.8 USA Patriot Act Matters. Borrower shall not, nor shall it cause, permit or
allow, any Subsidiary or Affiliate (a) to be or become subject at any time to
any law, regulation, or list of any Government Agency (including the OFAC list)
that prohibits or limits Lender from making any advance or extension of credit
to the Borrower or from otherwise conducting business with the Borrower, or
(b) to fail to provide documentary or other evidence of Borrower’s identity as
may be reasonably requested by Lender at any time to enable Lender to verify
Borrower’s identity or to comply with any applicable law or regulation,
including Section 326 of the Patriot Act. The Borrower will, and will cause each
Subsidiary or Affiliate to, comply in all material respects with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Anti-Corruption Laws
and applicable Sanction.

5.6 Lender Expenses. Regardless of whether the Initial Disbursement is made,
Borrower will (a) pay all reasonable costs and expenses of Lender incident to
the transactions contemplated by this Agreement including all costs and expenses
incurred in connection with the preparation, negotiation and execution of the
Transaction Documents, or in connection with any modification, amendment,
alteration, or the enforcement of this Agreement, the Note or the other
Transaction Documents, including Lender’s out-of-pocket expenses and the
reasonable charges and disbursements of counsel retained by Lender, and (b) pay,
on demand, and save Lender and all other holders of the Note harmless against
any and all liability with respect to, amounts payable as a result of (i) any
taxes that may be determined to be payable in connection with the execution and
delivery of this Agreement, the Note or the other Transaction Documents, or any
modification, amendment or alteration of the terms or provisions of this
Agreement, the Note or the other Transaction Documents, if and to the extent
Borrower is liable for such taxes pursuant to the other provisions of this
Agreement, (ii) any interest or penalties resulting from nonpayment or delay in
payment of such expenses, charges, disbursements, liabilities or taxes, and
(iii) any income taxes in respect of any reimbursement by Borrower for any of
such violations, taxes, interests or penalties paid by Lender. The obligations
of Borrower under this Section 5.6 shall survive the repayment in full of the
Note. Any of the foregoing amounts incurred by Lender and not paid by Borrower
within 10 days after demand by Lender shall bear interest from the date incurred
at the rate of interest in effect or announced by Lender from time to time as
its Base Rate plus 3% per annum and shall be deemed part of Borrower’s
Liabilities hereunder.

5.7 Inspection Rights. Borrower shall permit and cause the Subsidiaries to
permit Lender, through Lender’s employees, attorneys, accountants or other
agents, to inspect any of the properties, non-privileged corporate books and
financial books and records of Borrower and any Subsidiary at such times as
Lender reasonably may request upon reasonable advance notice to Borrower,
subject to Borrower’s or such Subsidiary’s confidentiality and privacy
obligations under applicable laws and regulations. Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates (it

 

33



--------------------------------------------------------------------------------

being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction Lender or its Affiliates,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) in connection with the exercise of any remedies
hereunder or under any other Transaction Document or any action or proceeding
relating to this Agreement or any other Transaction Document or the enforcement
of rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement, (f) with the consent of Borrower or
(g) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Lender or its
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Lender acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) Lender
has developed compliance procedures regarding the use of material non-public
information, and (c) Lender will handle such material non-public information in
accordance with applicable law, including United States federal and state
securities laws.

6. REPORTING. Borrower shall furnish and deliver or cause to be furnished and
delivered to Lender:

6.1 Annual. As soon as available, but in any event not more than 60 days after
the close of each fiscal year of Borrower, or within such further time as Lender
may permit: (a) consolidated audited financial statements for Borrower and the
Subsidiaries, including a balance sheet and related profit and loss statement,
prepared in accordance with GAAP consistently applied throughout the periods
reflected therein, which financial statements shall be accompanied by the
unqualified opinion of Borrower’s Accountant; and (b) the annual report of
Borrower on Form 10-K as required to be filed with the SEC.

6.2 Quarterly. As soon as available, but in any event not more than 45 days
after the close of each of the first three quarterly periods of each fiscal year
of Borrower with respect to Section 6.2(a) and not more than 45 days after the
close of each quarterly period of each fiscal year of Borrower with respect to
Sections 6.2(b) through 6.2(d), or within such further time as Lender may
permit: (a) a copy of the consolidated financial statements of Borrower
regarding such quarter, including balance sheet, statements of income and
retained earnings and a statement of cash flows for the quarter then ended;
(b) the call reports filed by Subsidiary Bank with federal bank regulatory
agencies; (c) Forms FRY-9C and FRY-9LP filed by Borrower with federal bank
regulatory agencies; and (d) with respect to the first three quarters of each
fiscal year of Borrower, the quarterly report on Form 10-Q as required to be
filed with the SEC.

 

34



--------------------------------------------------------------------------------

6.3 Compliance Certificate. Borrower shall furnish Lender no more than 60 days
after the close of each quarter, a quarterly compliance certificate in the form
attached as Exhibit C hereto. Such quarterly compliance certificate shall be
signed by the Chief Executive Officer, President, Chief Financial Officer or
Treasurer of Borrower and shall also contain, in a form and with such
specificity as is reasonably satisfactory to Lender, such additional information
as Lender shall have reasonably requested by Borrower prior to the submission
thereof.

6.4 Copies of Other Reports and Correspondence. To the extent permitted by law,
promptly after same are available, or, in the case of clause (c) below, promptly
following Lender’s reasonable request therefor, copies of each of the following:
(a) each annual report, proxy or financial statement or other report or
communication sent by Borrower or any Subsidiary to the shareholders of
Borrower; (b) all annual, regular, periodic and special reports and registration
statements that Borrower or Subsidiary Bank may file or be required to file with
any federal or state banking regulatory agency or any other Governmental Agency
or with any securities exchange; and (c) non-privileged written reports
presented to the board of directors of Borrower or Subsidiary Bank (including
reports relating to delinquent, classified or assets requiring special attention
or monitoring) as Lender may reasonably request from time to time; (d) promptly
upon receipt thereof, one copy of each written audit report submitted to
Borrower by Borrower’s Accountant.

6.5 Proceedings. Promptly after receiving knowledge thereof, but in no event
later than the 30th day following receipt, notice in writing of all charges,
assessments, actions, suits and proceedings (as well as notice of the outcome of
any such charges, assessments, actions, suits and proceedings) that are
initiated by, or brought before, any court or Governmental Agency, in connection
with Borrower or any Subsidiary; provided, however, Borrower shall not be
obligated to provide such notice in connection with any of the foregoing that
could not reasonably be expected to be determined adversely and, if so
determined, to have a Material Adverse Effect.

6.6 Event of Default; Material Adverse Change. Promptly after the occurrence
thereof, notice of any other matter that has resulted in, or could reasonably be
expected to result in, a Default, an Unmatured Event of Default, or an Event of
Default, or that could reasonably be expected to have a Material Adverse Effect.

6.7 Issuance of Borrower Capital Instruments. An amended Section 4.1.2 of the
Disclosure Schedule in the event that Subsidiary Bank issues any capital stock
or any other instrument that qualifies as capital for regulatory purposes.

6.8 Other Information Requested by Lender. Such other information concerning the
business, operations, financial condition and regulatory status of Borrower or
any Subsidiary as Lender may from time to time reasonably request.

 

35



--------------------------------------------------------------------------------

6.9 Electronic Delivery of Reporting Materials. Borrower shall be deemed to be
in compliance with its delivery obligations under this Section 6 with respect to
any documents or information that is publicly filed or delivered electronically
and if so filed or delivered electronically, shall be deemed to have been
delivered for purposes of this Agreement on the date (i) on which Borrower posts
such documents, or provides a link thereto on Borrower’s website on the
Internet; or (ii) on which such documents are posted on Borrower’s behalf on an
Internet or intranet website, if any, to which Lender has access (whether a
commercial, third-party website or whether sponsored by Lender).

7. FINANCIAL COVENANTS. Borrower hereby further covenants and agrees with Lender
as follows:

7.1 Capitalization. Borrower (on a consolidated basis) shall, and shall cause
Subsidiary Bank to, maintain, as of the last day of each fiscal quarter of
Borrower, such capital as may be necessary to cause (a) Borrower to qualify as
“well capitalized” and (b) Subsidiary Bank to qualify as “well capitalized,”
each in accordance with the rules, regulations and applicable guidance of its
respective primary federal regulator, as in effect from time to time and
consistent with the financial information and reports filed with the appropriate
Governmental Agency as contemplated in Section 6 hereof.

7.2 Risk-Based Capital. Borrower shall cause Subsidiary Bank (on a consolidated
basis) to maintain a “Total Risk-Based Capital Ratio” (Total Capital divided by
Total Risk-Based Assets) equal to or in excess of ten and one-half percent
(10.5%) as measured as of the last day of each fiscal quarter of Subsidiary
Bank. All ratios and capital amounts required in this section shall be
calculated in accordance with the rules, regulations and applicable guidance of
the applicable primary federal regulator as in effect from time to time and
shall be derived from and be consistent with the applicable quarterly financial
statements filed with the appropriate Governmental Agency, as contemplated in
Section 6 hereof.

7.3 Nonperforming Assets to Capital. Borrower shall cause Subsidiary Bank (on a
consolidated basis) to maintain, as of the last day of each fiscal quarter of
Borrower, a ratio of Nonperforming Assets to Tangible Primary Capital
(Nonperforming Assets divided by Tangible Primary Capital) of not more than 13%.
For purposes of this Agreement, “Nonperforming Assets” shall mean the sum of all
other real estate owned and repossessed assets, non-accrual loans and loans on
which any payment is 90 or more days past due but which continue to accrue
interest but excluding any troubled debt restructurings (so long as it continues
to accrue interest), and “Tangible Primary Capital” shall mean, on a
consolidated basis, the total amount of (i) the capital stock, plus (ii) the
surplus, plus (iii) the undivided profits, plus (iv) the Allowance for Loan
Losses (as defined in Section 7.4), plus (v) capital qualified notes and
debentures (to the extent such instruments qualify as capital in accordance with
the rules, regulations and applicable guidance of the applicable primary federal
regulator) minus (vi) all intangibles.

7.4 Reserves to Nonperforming Loans. Borrower shall cause Subsidiary Bank (on a
consolidated basis) to maintain, as of the last day of each calendar quarter of
Borrower, a ratio of the Allowances for Loan Losses to Nonperforming Loans
(Allowance for Loan Losses divided by Nonperforming Loans) of not less than
100%. For purposes of this Agreement, “Nonperforming Loans” shall mean the sum
of all non-accrual loans and loans on which any

 

36



--------------------------------------------------------------------------------

payment is 90 or more days past due but which continue to accrue interest, but
excluding any troubled debt restructurings (so long as it continues to accrue
interest), and “Allowance for Loan Losses” shall mean the amount of such balance
sheet account of Subsidiary Bank which, in all cases, shall be derived from the
quarterly reports filed with the applicable primary federal regulator and shall
be consistent with the financial information and reports contemplated in
Section 6 hereof.

7.5 Minimum Fixed Charge Coverage Ratio. Borrower shall maintain, as measured as
of the last day of each fiscal quarter of Borrower on a rolling four quarter
basis, a Fixed Charge Coverage Ratio in an amount that equals or exceeds 1.25X
(125%). For purposes of this Agreement, “Fixed Charge Coverage Ratio” shall mean
with respect to the applicable period, the sum of (a) net income of Borrower (on
a consolidated basis), plus (b) the amount of any amortization expense with
respect to goodwill and other intangibles of Borrower, plus (c) all
contractually due interest expense of the Borrower, plus (d) an amount equal to
one-time tax-adjusted merger related expenses associated with acquisitions (on a
consolidated basis), which sum shall be reduced by any dividends or similar
distributions declared or paid (without duplication), by Borrower, which net
amount shall be divided by an amount equal to the sum of all contractually due
interest and principal amounts (assuming an annual principal amortization of
$15,000,000 on the Indebtedness incurred hereunder) which, in all cases, shall
be derived from the quarterly reports filed with the applicable primary federal
regulator and shall be consistent with the financial information and reports
contemplated in Section 6 hereof.

8. BORROWER’S DEFAULT.

8.1 Borrower’s Defaults and Lender’s Remedies.

8.1.1 Events of Default. Regardless of whether Borrower has given the required
notice under Section 6.6, the occurrence of one or more of the following will
constitute a “Default” and each of the events described below shall be an “Event
of Default” under this Agreement:

8.1.1.1. Borrower fails to pay (a) any principal on the Note when due, (b) any
interest on the Note when the same becomes due, or (c) any other fees, charges,
costs or expenses under this Agreement or any other Transaction Document within
5 days after the same becomes due (or, if no due date is provided therefor, 5
days after payment is requested); or

8.1.1.2. Failure of Borrower or any Subsidiary to perform, comply with, or
observe any agreement, undertaking, instrument, term, provision, obligation,
condition, or covenant (other than any such failure that results in an Event of
Default as expressly provided in any other clause of this Section 8.1.1)
required to be performed or observed by Borrower or any Subsidiary hereunder or
under any other Transaction Document, and in each case such failure continues
uncured for a period of 15 Business Days after written notice of failure to
perform or observe is given to Borrower by Lender; or

8.1.1.3. Any financial information, statement, certificate, representation or
warranty given to Lender by or concerning Borrower in connection with

 

37



--------------------------------------------------------------------------------

entering into this Agreement or any other Transaction Documents, or required to
be furnished under the terms hereof or thereof, proves untrue or misleading in
any material respect (as determined by Lender in the exercise of its reasonable
judgment) as of the time when given and such untrue or misleading condition
continues uncured for 30 days after written notice thereof is given to Borrower
by Lender; or

8.1.1.4. Borrower defaults, or otherwise fails to satisfy all of its obligations
(except if each such default or failure to satisfy any such obligation has been
waived by the holder of such Indebtedness in writing), under the terms of any
loan agreement, promissory note, lease, conditional sale contract or other
agreement, document or instrument evidencing, governing or securing any
Indebtedness (other than the Loan) in excess of $10,000,000 owing by Borrower to
any third party, in each case beyond any period of cure, notice or grace
provided for in the instrument or instruments evidencing such Indebtedness and
after giving effect to any forbearance arrangements relating thereto; or

8.1.1.5. Any “Event of Default” or “Default” as defined under any of the
Transaction Documents (other than this Agreement) occurs and is continuing, in
each case beyond any period of grace provided for therein; or

8.1.1.6. The wind-down or dissolution of Borrower; or

8.1.1.7. The execution by Borrower of any financing agreements or similar
arrangements of any kind whatsoever relating to or otherwise creating an
interest in all or any part of the Subsidiary Bank Shares; or

8.1.1.8. Any order or decree is entered by any court of competent jurisdiction
directly or indirectly enjoining or prohibiting Borrower from performing any of
its obligations under this Agreement or any of the other Transaction Documents,
and such order or decree is not vacated, and the proceedings out of which such
order or decree arose are not dismissed, within 60 days after the granting of
such decree or order; or

8.1.1.9. The FRB, the TDFI, the FDIC or other Governmental Agency charged with
the regulation of depository institutions: (a) issues to Borrower or Subsidiary
Bank, or initiates any action, suit or proceeding to obtain against, impose on
or require from Borrower or Subsidiary Bank, a memorandum of understanding
(other than a compliance-related memorandum of understanding that would not
impose material restrictions on the business of Borrower or Subsidiary Bank and
would not, in the reasonable determination of Borrower, require disclosure under
the federal securities laws), a cease and desist order or similar regulatory
order, the assessment of civil monetary penalties (other than de minimis civil
monetary penalties imposed in connection with technical violations of laws or
regulations that do not exceed, in the aggregate, $100,000), articles of
agreement, an operating agreement, a capital directive, a capital restoration
plan, any restrictions or limitations that prevent or as a practical matter
impair the payment of dividends or the payments of any debt by Borrower or
Subsidiary Bank, restrictions or limitations that make the payment of the
dividends by Borrower or Subsidiary Bank subject to prior regulatory notice or
approval, a notice or finding under Section 8(a) of the FDI Act, or any similar
enforcement action, measure or proceeding; or (b) proposes or issues to any
executive officer or director of Borrower or Subsidiary Bank, or

 

38



--------------------------------------------------------------------------------

initiates any action, suit or proceeding to obtain against, impose on or require
from any such officer or director, a cease and desist order or similar
regulatory order, a removal order or suspension order, or the assessment of
civil monetary penalties (other than de minimis civil monetary penalties imposed
in connection with technical violations of laws or regulations that do not
exceed, in the aggregate, $25,000); or

8.1.1.10. The filing of formal charges by any Governmental Agency, including the
issuance of an indictment, under a RICO Related Law against Borrower or
Subsidiary Bank; or

8.1.1.11. Final judgment or judgments for the payment of money in an amount
greater than $10,000,000 in excess of the amount covered by independent
third-party insurance (as to which the insurer has been notified of such
judgment(s) and has accepted or confirmed coverage thereof) is or are
outstanding against Borrower or against any of its property or assets, and any
one of such judgments has remained unpaid, unvacated, unbonded or unstayed by
appeal or otherwise for a period of 60 days from the date of its entry; or

8.1.1.12. Subsidiary Bank is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for Subsidiary Bank; or

8.1.1.13. Borrower or Subsidiary Bank becomes insolvent or is unable to pay its
debts as they mature; or makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts as they mature; or suspends
transaction of its usual business; or if a trustee, conservator or receiver of
any substantial part of the assets of Borrower or Subsidiary Bank is applied for
or appointed; or

8.1.1.14. Any proceedings involving Borrower or Subsidiary Bank are commenced by
or against Borrower or Subsidiary Bank under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government, and, in the case of
an involuntary proceeding, either (a) such proceeding is not dismissed within 45
days after the commencement thereof, or (b) an order shall be entered approving
the petition in such proceeding; or

8.1.1.15. Borrower applies for, consents to or acquiesces in the appointment of
a trustee, receiver, conservator or liquidator for itself under Chapter 7 or
Chapter 11 of the Bankruptcy Code (the “Bankruptcy Code Provisions”), or in the
absence of such application, consent or acquiescence, a trustee, conservator,
receiver or liquidator is appointed for Borrower under the Bankruptcy Code
Provisions, or any bankruptcy, reorganization, debt arrangement or other
proceeding or any dissolution, liquidation, or conservatorship proceeding is
instituted by or against Borrower under the Bankruptcy Code Provisions, or if
Borrower is enjoined, restrained or in any way prevented from conducting all or
any material part of its business under the Bankruptcy Code Provisions; or
Subsidiary Bank applies for, consents to or acquiesces in the appointment of a
receiver for itself, or in the absence of such application, consent or
acquiescence, a receiver is appointed for Subsidiary Bank; or

 

39



--------------------------------------------------------------------------------

8.1.1.16. The capital stock of Subsidiary Bank is attached, seized, subjected to
a writ of distress warrant, or is levied upon or becomes subject to any lien,
claim, security interest or other encumbrance of any kind, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.

8.1.2 Lender’s Remedies. Upon the occurrence of any Event of Default, Lender
shall have the right, if such Event of Default shall then be continuing, in
addition to all the remedies conferred upon Lender by law or equity or the terms
of any Transaction Document, to do any or all of the following, concurrently or
successively, without notice to Borrower; provided, however, upon the occurrence
of an Event of Default identified in any of Sections 8.1.1.13 through 8.1.1.15,
the unpaid principal amount under the Loan, all interest and all other amounts
outstanding under this Agreement or any other Transaction Document shall
automatically become due and payable without further act of Lender:

8.1.2.1. Declare the Note to be, and it shall thereupon become, immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Note to
the contrary notwithstanding; or

8.1.2.2. Terminate Lender’s obligations under this Agreement to extend credit of
any kind or to make any Disbursement, whereupon the commitment and obligation of
Lender to extend credit or to make Disbursements hereunder shall terminate.

8.2 Protective Advances. If an Event of Default occurs, Lender may (but shall in
no event be required to) cure any such Event of Default and any amounts expended
by Lender in so doing, as determined by Lender in its sole and absolute
discretion, shall (a) be deemed advanced by Lender under an obligation to do so
regardless of the identity of the person or persons to whom such funds are
furnished, (b) constitute additional advances hereunder, the payment of which is
additional indebtedness evidenced by the Note, and (c) become due and owing, at
Lender’s demand, with interest accruing from the date of disbursement thereof
until fully paid at the Default Rate.

8.3 Other Remedies. Nothing in this Article 8 is intended to restrict Lender’s
rights under any of the other Transaction Documents, other related documents, or
at law or in equity, and Lender may exercise such rights and remedies as and
when they are available.

8.4 No Lender Liability. To the extent permitted by law, Lender shall have no
liability for any loss, damage, injury, cost or expense resulting from any
action or omission by it, or any of its representatives, that was taken, omitted
or made in good faith.

8.5 Lender’s Fees and Expenses. In case of any Event of Default hereunder,
Borrower shall pay Lender’s fees and expenses including attorneys’ fees and
expenses, in connection with the enforcement of this Agreement or any of the
other Transaction Documents or other related documents.

 

40



--------------------------------------------------------------------------------

9. MISCELLANEOUS.

9.1 Release; Indemnification. Borrower hereby releases Lender from any and all
causes of action, claims or rights that Borrower may now or hereafter have for,
or that may arise from, any loss or damage caused by or resulting from (a) any
failure of Lender to protect, enforce or collect in whole or in part any of the
Loan, (b) any other act or omission to act on the part of Lender, its officers,
agents or employees, except in each instance for those caused by Lender’s
willful misconduct or gross negligence. Borrower shall indemnify, defend and
hold Lender and its Affiliates (including their respective officers, directors,
agents and employees) harmless from and against any and all losses, liabilities,
obligations, penalties, claims, fines, demands, litigation, defenses, costs,
judgments, suits, proceedings, actual damages, disbursements or expenses of any
kind or nature whatsoever (including attorneys’ fees and expenses) that may at
any time be either directly or indirectly imposed upon, incurred by or asserted
or awarded against Lender or any of Lender’s Affiliates in connection with,
arising from or relating to Borrower’s breach of any covenant, obligation,
agreement, representation or warranty set forth in this Agreement or any other
Transaction Document, or arising from or relating to any willful misconduct by
Borrower, except to the extent Borrower establishes that the loss, liability,
obligations, penalty, claim, fine, demand, litigation, defense, cost, judgment,
suit, proceeding, damage, disbursement or expense arose solely by reason of
Lender’s or any of Lender’s Affiliates’ willful misconduct or gross negligence.

9.2 Assignment and Participation. Lender may pledge or otherwise hypothecate all
or any portion of this Agreement or grant participations herein (provided Lender
acts as agent for any participants, except as provided below) or in any of its
rights and security hereunder. Lender may also assign all or any part of the
Loan and Lender’s obligations in connection therewith to one or more commercial
banks or other financial institutions or investors (each an “Assignee Lender”).
Lender shall provide Borrower notice at least 10 days in advance of the identity
of any proposed Assignee Lender. Upon delivery to Borrower of an executed copy
of the Assignee Lender’s assignment and acceptance (a) each such Assignee Lender
shall be deemed to be a party hereto and, to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender,
such Assignee Lender shall have the rights and obligations of Lender hereunder
and under the other Transaction Documents and other related documents
(b) Lender, to the extent that rights and obligations hereunder have been
assigned and delegated by it, shall be released from its obligations hereunder
and under the other Transaction Documents (including the obligation to fund the
Assignee Lender’s share of the Loan) and other related documents. Within five
Business Days after receipt of a copy of the executed assignment and acceptance
document, Borrower shall execute and deliver to Lender a new promissory note, as
applicable (for delivery to the relevant Assignee Lender), in the form of
Exhibit A hereto but substituting Assignee Lender’s name and evidencing such
Assignee Lender’s assigned portion of the Loan and a replacement promissory
note, as applicable, in the principal amount of the Loan retained by Lender
(such promissory note to be in exchange for, but not in payment of, the
promissory note then held by Lender). The replacement promissory note shall be
dated the date of the predecessor promissory note. Lender shall mark the
predecessor promissory note “exchanged” and deliver it to Borrower. Accrued
interest on that part of the predecessor promissory note evidenced by the new
promissory note held by the Assignee Lender, and accrued fees, shall be paid as
provided in the assignment agreement between Lender and to the Assignee Lender.
Accrued interest on that part of the predecessor promissory note evidenced by

 

41



--------------------------------------------------------------------------------

the replacement promissory note held by Lender shall be paid to Lender. Accrued
interest and accrued fees shall be so apportioned between the predecessor and
replacement promissory notes and paid at the same time or times provided in the
predecessor promissory note and in this Agreement. Borrower authorizes Lender to
disclose to any prospective Assignee Lender any financial or other information
pertaining to Borrower or the Loan so long as such Assignee Lender has agreed to
be bound by the confidentiality provisions of this Agreement. Anything in this
Agreement to the contrary notwithstanding, and without the need to comply with
any of the formal or procedural requirements of this Agreement, including this
Section 9.2, Lender may at any time and from time to time pledge and assign all
or any portion of its rights under all or any of the Transaction Documents and
other related documents to a Federal Reserve Bank; provided that no such pledge
or assignment shall release Lender from its obligations thereunder.

9.3 Prohibition on Assignment. Borrower shall not assign or attempt to assign
its rights under this Agreement, either voluntarily or, except to the extent
permitted by the terms of Section 5.2.1 of this Agreement, by operation of law.

9.4 Time of the Essence. Time is of the essence of this Agreement.

9.5 No Waiver. No waiver of any term, provision, condition, covenant or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing. No failure to exercise or delay in exercising, by Lender
or any holder of the Note, of any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other right or remedy provided by law. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any right or
remedy provided by law or equity. No notice or demand on Borrower in any case
shall, in itself, entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Lender to
any other or further action in any circumstances without notice or demand. No
consent or waiver, expressed or implied, by Lender to or of any breach or
default by Borrower in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Borrower
hereunder. Failure on the part of Lender to complain of any acts or failure to
act or to declare a Default or an Event of Default, irrespective of how long
such failure continues, shall not constitute a waiver by Lender of its rights
hereunder or impair any rights, powers or remedies on account of any breach or
default by Borrower.

9.6 Severability. Any provision of this Agreement that is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

 

42



--------------------------------------------------------------------------------

9.7 Usury; Revival of Liabilities. All agreements between Borrower and Lender
(including this Agreement and any other Transaction Documents) are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid to Lender exceed the amount collectible at the highest lawful rate of
interest permissible under the laws of the State of New York. If, from any
circumstances whatsoever, fulfillment of any provision hereof or of any other
Transaction Documents, at the time performance of such provision shall be due,
shall involve exceeding the limit of validity prescribed by law that a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the amount collectible at the
highest lawful rate of interest permissible under the laws of the State of New
York, and if for any reason whatsoever, Lender shall ever receive as interest an
amount that would be deemed unlawful, such interest shall be applied to the
payment of the last maturing installment or installments of the indebtedness to
Lender (regardless of whether then due and payable) and not to the payment of
interest. To the extent that Lender received any payment on account of
Borrower’s Liabilities and any such payment(s) and/or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment(s) or proceeds received,
Borrower’s Liabilities or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment(s) and/or proceeds had
not been received by Lender and applied on account of Borrower’s Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment
and/or proceeds to any third party, the revived Borrower’s Liabilities shall be
deemed satisfied.

9.8 Notices and Electronic Communications. Any notice that either party hereto
may be required or may desire to give hereunder shall be deemed to have been
given if in writing and if delivered personally, or if mailed, postage prepaid,
by United States registered or certified mail, return receipt requested, or if
delivered by a responsible overnight courier, addressed:

 

if to Borrower:    Pinnacle Financial Partners, Inc.    150 Third Avenue South
   Nashville, Tennessee 37201    Attn: Harold R. Carpenter    Telephone No.:
(615) 744-3742    Fax No.: (615) 744-3842    E-Mail Address:
harold.carpenter@pnfp.com

 

43



--------------------------------------------------------------------------------

   With a copy to:    Bass Berry & Sims, PLC    150 Third Avenue South    Suite
2800    Nashville, Tennessee 37201    Attn: Bob F. Thompson    Telephone No.:
(615) 742-6262    Fax No.: (615) 742-2762    E-Mail Address:
bthompson@bassberry.com if to Lender:    U.S. Bank National Association    One
U.S. Bank Plaza    St. Louis, Missouri 63101    Attn: Eric Niedbalski, Portfolio
Manager    Telephone No.: (314) 418-1507    Fax No.: (314) 418-2173    E-Mail
Address: eric.niedbalski@usbank.com    With a copy to:    U.S. Bank National
Association    5065 Wooster Road, CN-OH-L2CB    Cincinnati, Ohio 45226-2326   
Attn: Cynthia M. Olson, Client Services Representative    Telephone No.: (513)
277-5361    Fax No.: (513) 277-5364    E-Mail Address: cynthia.olson1@usbank.com
   And to:    Kirkland & Ellis LLP    300 North LaSalle Street    Chicago,
Illinois 60654    Attn: Edwin S. del Hierro, P.C.    Telephone No.: (312)
862-3222    Fax No.: (312) 862-2200    E-Mail Address: ed.delhierro@kirkland.com

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above. Any notice given in accordance with the

 

44



--------------------------------------------------------------------------------

foregoing shall be deemed given when delivered personally or, if mailed, five
Business Days after it shall have been deposited in the United States mails as
aforesaid or, if sent by overnight courier, the Business Day following the date
of delivery to such courier. Notices and other communications to Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Lender. Either Lender or Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless Lender otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

9.9 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective permitted successors and assigns except that,
unless Lender consents in writing, no assignment made by Borrower in violation
of this Agreement shall confer any rights on any assignee of Borrower.

9.10 No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of Lender,
shall be deemed to make Lender a partner or joint venturer with Borrower.

9.11 Brokerage Commissions. Lender and Borrower each represent and warrant to
the other that they have not dealt with any brokers or finders to whom a
brokerage commission or finder’s fee is due in connection with the Loan. Each of
Lender and Borrower hereby indemnifies and holds harmless the other from all
loss, cost and expenses (including reasonable attorneys’ fees and expenses)
arising out of a breach of its representation and warranty set forth in this
Section 9.11. The provisions of this Section 9.11 shall survive the Closing and
the termination of this Agreement.

9.12 Publicity. Other than disclosures required by applicable law, neither party
shall publicize the Loan without the prior written consent of the other, which
consent shall not be unreasonably withheld, conditioned or delayed.

9.13 Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Lender shall be in
form reasonably satisfactory to Lender.

9.14 Additional Assurances; Right of Set-off. Borrower agrees that, at any time
or from time to time, upon the written request of Lender, it will execute all
such further documents and do all such other acts and things as Lender may
reasonably request to effectuate the

 

45



--------------------------------------------------------------------------------

transaction herein contemplated. If any Event of Default shall have occurred and
be continuing, Lender is hereby authorized at any time and from time to time to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and any and all other indebtedness at any
time owing by Lender to or for the credit or the account of Borrower against any
and all of Borrower’s Liabilities or obligations to Lender pursuant to the
Transaction Documents irrespective of whether Lender shall have made any demand
hereunder or thereunder. Lender agrees promptly to notify Borrower after any
such set-off and application made by Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of Lender under this Section 9.14 are in addition to any
other rights and remedies (including other rights of set-off) that Lender may
have. Nothing contained in this Agreement or any other Transaction Document
shall impair the right of Lender to exercise any right of set-off or
counterclaim it may have against Borrower and to apply the amount subject to
such exercise to the payment of indebtedness of Borrower unrelated to this
Agreement or the other Transaction Documents.

9.15 Entire Agreement. This Agreement, the Note, the Disclosure Schedule, the
Exhibits hereto, and the other Transaction Documents constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and may not be modified or amended in any manner other than by supplemental
written agreement executed by the parties hereto. Neither party, in entering
into this Agreement, has relied upon any representation, warranty, covenant,
condition or other term that is not set forth in this Agreement.

9.16 Choice of Law, Jurisdiction and Venue.

9.16.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.16.2 SUBMISSION TO JURISDICTION. EACH OF BORROWER AND LENDER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY
RIGHT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE OTHER
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

46



--------------------------------------------------------------------------------

9.16.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
IN ANY COURT REFERRED TO IN SECTION 9.16.2. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

9.16.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.8. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

9.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Transaction
Document), Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by Lender are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
Lender on the other hand, (ii Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and
(iii) Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Transaction Documents; (b) (i) Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower or any of its Affiliates, or any other Person and (ii) Lender does
not have any obligation to Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Transaction Documents; and (c) Lender and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and Lender has
no obligation to disclose any of such interests to Borrower or its Affiliates.
To the fullest extent permitted by law, Borrower hereby waives and releases any
claims that it may have against Lender with respect to (i) any breach or alleged
breach of fiduciary duty in connection with any aspect of any transaction
contemplated hereby, and (ii) any breach or alleged breach of agency in
connection with any aspect of any transaction contemplated hereby.

9.18 No Third Party Beneficiary. This Agreement is made for the sole benefit of
Borrower and Lender, and no other person shall be deemed to have any privity of
contract hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder.

 

47



--------------------------------------------------------------------------------

9.19 Legal Tender of United States. All payments hereunder shall be made in coin
or currency that at the time of payment is legal tender in the United States of
America for public and private debts.

9.20 Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed by facsimile and in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

9.21 Knowledge; Discretion. All references herein to a party’s knowledge shall
be deemed to mean the knowledge of such party based on commercially reasonable
inquiry. All references herein to Borrower’s knowledge shall be deemed to refer
to the knowledge of Borrower and each Subsidiary. Unless specified to the
contrary herein, all references herein to an exercise of discretion or judgment
by Lender, to the making of a determination or designation by Lender, to the
application of Lender’s discretion or opinion, to the granting or withholding of
Lender’s consent or approval, to the consideration of whether a matter or thing
is satisfactory or acceptable to Lender, or otherwise involving the decision
making of Lender, shall be deemed to mean that Lender shall decide unilaterally
using its sole and absolute discretion or judgment.

9.22 WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY SHALL ASSERT, AND EACH PARTY HEREBY WAIVES, ANY
CLAIM AGAINST THE OTHER PARTY, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF
THE PROCEEDS THEREOF. NO PARTY HERETO SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH PARTY THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY
AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

9.23 WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE

 

48



--------------------------------------------------------------------------------

SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
(c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS
IF FULLY INCORPORATED THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

[Remainder of Page Intentionally Left Blank]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their duly authorized representatives as of the date first above
written.

 

PINNACLE FINANCIAL PARTNERS, INC. By:  

/s/ Harold R. Carpenter

Name:   Harold R. Carpenter Title:   Chief Financial Officer U.S. BANK NATIONAL
ASSOCIATION By:  

/s/ Mark R. Cousineau

Name:   Mark R. Cousineau Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING NOTICE

[MONTH] [DAY], 201[●]

U.S. Bank National Association

[●]

[●]

Attn:   Correspondent Banking Division

Ladies and Gentlemen:

This will confirm the telephone conversation Ms./Mr.                      had
with your office on             , 201  , regarding Borrowing Tranches under and
as defined in the Loan Agreement dated as of March 29, 2016, between Pinnacle
Financial Partners, Inc., as Borrower, and U.S. Bank National Association, as
Lender (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) as follows:

FROM LOAN #:                     

 

Amount of Disbursement:      $                      Effective Date:     
                    

 

Date:                         

 

Very truly yours,

    PINNACLE FINANCIAL PARTNERS, INC.     By:  

 

      Authorized Signature

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PROMISSORY NOTE

 

$75,000,000.00      New York, New York      Date: March 29, 2016

FOR VALUE RECEIVED, the undersigned, PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation (“Borrower”), promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association, and any holder hereof from
time to time (“Lender”), at such place as may be designated in writing by
Lender, the principal sum of SEVENTY-FIVE MILLION AND NO/100THS DOLLARS
($75,000,000.00) (or so much thereof that has been advanced and remains
outstanding), with interest thereon as hereinafter provided. It is contemplated
that there will be advances and payments under this note (this “Note”) from time
to time, but no advances or payments under this Note (including payment in full
of the unpaid balance of principal hereof prior to maturity) shall affect or
impair the validity or enforceability of this Note as to future advances
hereunder. This Note is issued pursuant to the terms of that certain Loan
Agreement of even date herewith by and between Borrower and Lender, as amended,
restated, supplemented or modified from time to time (the “Loan Agreement”). All
capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Loan Agreement.

Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note and Loan Agreement as set forth in the Loan Agreement. Such
interest shall be due and payable as set forth in the Loan Agreement.

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable on the Maturity Date. Additional
principal payments shall be made in accordance with the provisions of the Loan
Agreement.

This Note is issued pursuant to the terms of the Loan Agreement. If an Event of
Default shall occur and be continuing, the principal of this Note together with
all accrued interest thereon may, at the option of the holder hereof,
immediately become due and payable on demand; provided, however, that if any
document related to this Note provides for automatic acceleration of payment of
sums owing hereunder, all sums owing hereunder shall be automatically due and
payable in accordance with the terms of that document.

Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender that are due and payable, then to past-due interest
on the unpaid principal balance and the remainder to principal.

This Note may be prepaid only upon those terms and conditions set forth in the
Loan Agreement.

From and after the Maturity Date, or such earlier date as all sums owing on this
Note become due and payable by acceleration or otherwise, or after the
occurrence of an Event of Default as provided in the Loan Agreement, interest
shall be computed on all amounts then due and payable under this Note at the
Default Rate as provided in the Loan Agreement.

 

B-1



--------------------------------------------------------------------------------

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Transaction Documents, or as a consequence of any
Default or Event of Default, with or without the filing of any legal action or
proceeding, then Borrower shall pay to Lender immediately upon demand all
attorneys’ fees and expenses, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance owing hereunder as if such unpaid attorneys’ fees and expenses had been
added to the principal.

No previous waiver and no failure or delay by Lender or Borrower in acting with
respect to the terms of this Note or any of the other Transaction Documents
shall constitute a waiver of any breach, default or failure of condition under
this Note, the Loan Agreement or any of the other Transaction Documents. A
waiver of any term of this Note or any of the other Transaction Documents or of
any of the obligations secured thereby must be made in writing and shall be
limited to the express written terms of such waiver. In the event of any
inconsistencies between the terms of this Note and the terms of any other
document related to the Loan evidenced by this Note, the terms of the Loan
Agreement shall prevail.

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note. In addition, Borrower expressly agrees that this Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.

Time is of the essence with respect to every provision hereof. This Note shall
be construed and enforced in accordance with the laws of the State of New York,
except to the extent that federal laws preempt the laws of the State of New
York, and all persons and entities in any manner obligated under this Note
consent to the jurisdiction of any Federal or State court having situs in New
York, New York and having proper venue, and also consent to service of process
by any means authorized by New York or Federal law. Any reference contained
herein to attorneys’ fees and expenses shall be deemed to be to reasonable fees
and expenses and to include all reasonable fees and expenses of third-party
attorneys and the reasonable fees and expenses of any other experts or
consultants.

All agreements between Borrower and Lender (including this Note and the Loan
Agreement, and any other documents securing all or any part of the indebtedness
evidenced hereby, if any) are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to Lender exceed the amount
collectible at the highest lawful rate of interest permissible under applicable
law. If, from any circumstances whatsoever, fulfillment of any provision hereof,
the Loan Agreement or any other documents securing all or any part of the
indebtedness evidenced hereby at the time performance of such provisions shall
be due, shall involve exceeding the limit of validity prescribed by law that a
court of competent jurisdiction may deem applicable hereto, then, ipso facto,
the obligation to be fulfilled shall be reduced to the

 

B-2



--------------------------------------------------------------------------------

highest lawful rate of interest permissible under such applicable laws, and if,
for any reason whatsoever, Lender shall ever receive as interest an amount that
would be deemed unlawful under such applicable law, such interest shall be
automatically applied to the payment of the principal of this Note (regardless
of whether then due and payable) and not to the payment of interest or refunded
to Borrower if such principal has been paid in full.

Any notice that either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

[Remainder of Page Intentionally Left Blank]

 

B-3



--------------------------------------------------------------------------------

EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF
BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THE TRANSACTION DOCUMENTS, (c) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

IN WITNESS WHEREOF, the undersigned has executed this Note or caused this Note
to be executed by its duly authorized representative as of the date first above
written.

 

PINNACLE FINANCIAL PARTNERS, INC. By:  

 

Name:   Title:  

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

for the Quarter Ended                             

The undersigned, the [●] of Pinnacle Financial Partners, Inc. (“Borrower”),
hereby delivers this certificate pursuant to Section 6.3 of that certain Loan
Agreement dated as of March 29, 2016, between Borrower and U.S. Bank National
Association (as amended, restated, supplemented or otherwise modified from time
to time, the “Agreement”) and certifies as of the date hereof as follows:

1. Attached hereto or electronically delivered as provided in Section 6.9 of the
Agreement are the financial reports described in Section 6 of the Agreement for
the above-referenced period.

2. Borrower is in compliance in all material respects with all covenants
contained in the Agreement (taking into account any applicable grace or cure
periods), and has provided a detailed calculation, as of the last day of the
quarter ended on the date set forth in the title hereof, of the financial
covenants set forth in Section 7 of the Agreement on Annex A attached hereto.
[Or, if incorrect, provide detail regarding the noncompliance, the steps being
taken to cure it and the time within which such cure will occur which additional
detail or disclosure shall not cure any such noncompliance.]

3. No Default, Unmatured Event of Default or Event of Default has occurred or is
continuing under the Agreement. [Or, if incorrect, provide detail regarding the
Default or Event of Default and the steps being taken to cure it and the time
within which such cure will occur.]

4. (a) The representations and warranties of Borrower contained in
Sections 4.4.3 and 4.7.2 of the Agreement are true and correct in all respects
on and as of the date of this certificate, except to the extent that such
representations and warranties specifically refer to an earlier date, and except
to the extent that any inaccuracy or incorrectness could not reasonably be
expected to have a Material Adverse Effect, (b) the representations and
warranties of the Borrower contained in the Agreement that are already qualified
as to materiality or Material Adverse Effect are true and correct in all
respects on and as of the date of this certificate, except to the extent that
such representations and warranties specifically refer to an earlier date, and
(c) the representations and warranties of the Borrower contained in the
Agreement, other than those described in the preceding clause (a) or clause
(b) or set forth in Section 4.6 of the Agreement, are true and correct in all
material respects on and as of the date of this certificate, except to the
extent that such representations and warranties specifically refer to an earlier
date. [Or, to the extent that any of the foregoing statements is incorrect,
provide detail as to any inaccuracies, which additional detail shall not cure
any such inaccuracies or other failure of the foregoing statements to be true
and correct.]

 

C-1



--------------------------------------------------------------------------------

Capitalized terms in this Quarterly Compliance Certificate that are otherwise
undefined shall have the meanings given them in the Agreement.

Dated: [●]

 

PINNACLE FINANCIAL PARTNERS, INC. By:  

 

Name:   [●] Title:   [●]

 

C-2



--------------------------------------------------------------------------------

ANNEX A

TO

QUARTERLY COMPLIANCE CERTIFICATE

 

A.    Risk-Based Capital Adequacy Guidelines. (Sections 7.1 and 7.2)    (as of
the fiscal quarter ending             , 201  ) 1.    Borrower    (FRB Capital
Guidelines)                                           In Compliance
                     Not In Compliance 2.    Subsidiary Bank    (Primary Federal
Regulator Capital Guidelines)                      In Compliance
                     Not In Compliance    [minimum capital category required:
“well capitalized”]       [minimum required total risk-based capital ratio:
10.5%]    B.    Maximum Nonperforming Assets. (Section 7.3)       (as of the
fiscal quarter ending             , 201  )    1.    Total Nonperforming Assets
   $                     2.    Tangible Primary Capital    $                    
3.    NPAs divided by Tangible Primary Capital [B.1 divided by B.2]   
                    %    [maximum permitted - 13%]    C.    Minimum Reserves to
Nonperforming Loans. (Section 7.4)       (as of the fiscal quarter ending
            , 201  )    1.    Allowance for Loan and Leases Losses   
$                     2.    Nonperforming Loans    $                     3.   
ALLLs divided by NPLs [C.1 divided by C.2]                        %    [minimum
required ALLL: 100% of NPLs]   



--------------------------------------------------------------------------------

D.    Minimum Fixed Charge Coverage Ratio. (Section 7.5) [BORROWER ANNEX ONLY]
   (as of the fiscal quarter ending             , 201  ) 1.    Net Income of
Borrower (consolidated)    $                     2.    Amount of Goodwill and
Other Intangibles Amortized by Borrower    $                     3.    One-time
tax-adjusted merger related expenses associated with acquisitions (consolidated)
   $                     4.    Cash distributions or declarations by Borrower   
$                     5.    Interest Expense (contractually due)   
$                     6.    [D.1. plus D.2. plus D.3 plus D.5. minus D.4.]   
$                     7.    Interest Expense (contractually due)   
$                     8.    Required Principal Payments    $                    
9.    Assumed Annual Principal Amortization - Loan    $15,000,000 10.    [D.7.
plus D.8. plus D.9.]    $                     11.    Fixed Charge Coverage Ratio
[D.6. divided by D.10.]             to 1.00    [minimum required fixed charge
coverage ratio (rolling four quarter basis - 1.25 to 1.00]